Exhibit 10.4

 

NOTE AGREEMENT

 

NOTE AGREEMENT, dated as of July 2, 2003, among Casual Male Retail Group, Inc.,
a Delaware corporation (the “Company”), certain subsidiaries of the Company
(each a “Guarantor”) and the Initial Purchasers identified on the signature
pages hereto.

 

The Company has duly authorized the creation of an issue of 12% Senior
Subordinated Notes due 2010 (the “Securities”) contemplated to be acquired by
the Initial Purchasers net of commission at a price to the Initial Purchasers
equal to 96.5% of the principal amount of such Securities.

 

Each party hereto agrees as follows for the benefit of the other parties and for
the equal and ratable benefit of the Holders of the Securities.

 

ARTICLE ONE

 

DEFINITIONS

 

SECTION 1.01. Definitions.

 

“Acquired Indebtedness” means Indebtedness of a Person or any of its Restricted
Subsidiaries existing at the time such Person becomes a Restricted Subsidiary of
the Company or at the time it merges or consolidates with the Company or any of
its Subsidiaries or is assumed in connection with the acquisition of assets from
such Person and not incurred by such Person in connection with, or in
anticipation or contemplation of, such Person becoming a Restricted Subsidiary
of the Company or such acquisition, merger or consolidation.

 

An “Affiliate” of a Person means a Person who directly or indirectly through one
or more intermediaries controls, or is controlled by, or is under common control
with, such Person. The term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Affiliate Transaction” has the meaning set forth in Section 4.10.

 

“Asset Acquisition” means

 

(a) an Investment by the Company or any Restricted Subsidiary of the Company in
any other Person pursuant to which such Person shall become a Restricted
Subsidiary of the Company or any Restricted Subsidiary of the Company, or shall
be merged with or into the Company or any Restricted Subsidiary of the Company,
or

 

(b) the acquisition by the Company or any Restricted Subsidiary of the Company
of the assets of any Person which constitute all or substantially all of the
assets of such Person, any division or line of business of such Person or any
other properties or assets of such Person other than in the Ordinary Course of
Business.



--------------------------------------------------------------------------------

“Asset Sale” means any direct or indirect sale, conveyance, transfer, lease
(other than operating leases entered into in the Ordinary Course of Business),
assignment or other transfer for value by the Company or any of its Restricted
Subsidiaries, including any Sale and Leaseback Transaction that does not give
rise to a Capitalized Lease Obligation, to any Person other than the Company or
a Restricted Subsidiary of the Company of

 

(a) any Capital Stock of any Restricted Subsidiary of the Company; or

 

(b) any other property or assets, other than cash or Cash Equivalents, of the
Company or any Restricted Subsidiary of the Company other than in the Ordinary
Course of Business;

 

provided, however, that Asset Sales shall not include

 

(1) a transaction or series of related transactions for which the Company or its
Restricted Subsidiaries receive aggregate consideration, exclusive of
indemnities, of less than $2 million,

 

(2) the sale of accounts receivable pursuant to factoring or similar
arrangements in the Ordinary Course of Business,

 

(3) the sale, lease, conveyance, disposition or other transfer of assets in the
Ordinary Course of Business,

 

(4) the sale, lease, conveyance, disposition or other transfer of all or
substantially all of the assets of the Company and its Restricted Subsidiaries
or any Guarantor as permitted under Section 5.01,

 

(5) sales, transfers or other dispositions of assets resulting from the
creation, incurrence or assumption of (but not any foreclosure with respect to)
any Lien not prohibited by Section 4.12,

 

(6) sales, transfers or other dispositions of assets in a transaction
constituting a Permitted Investment or a Restricted Payment permitted by Section
4.02, and

 

(7) the grant of licenses to third parties in the Ordinary Course of Business of
the Company or any of its Restricted Subsidiaries.

 

“Attributable Debt” in respect of a Sale and Leaseback Transaction consummated
subsequent to the Issue Date means, at the time of determination, the present
value, discounted at the rate of interest implicit in such transaction,
determined in accordance with GAAP, of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such sale and
leaseback transaction, including any period for which such lease has been
extended or may, at the option of the lessor, be extended.

 

“Bankruptcy Law” means Title 11, U.S. Code or any similar Federal, state or
foreign law for the relief of debtors.

 

“Board of Directors” means, as to any Person, the board of directors of such
Person or any duly authorized committee thereof.

 

2



--------------------------------------------------------------------------------

“Board Resolution” means, with respect to any Person, a copy of a resolution
certified by the Secretary or an Assistant Secretary of such Person to have been
duly adopted by the Board of Directors of such Person and to be in full force
and effect on the date of such certification.

 

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in The City of New York are required or authorized by
law or other governmental action to be closed.

 

“Capital Stock” means (1) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents, however
designated, of corporate stock, including each class of common stock and
preferred stock of such Person and (2) with respect to any Person that is not a
corporation, any and all partnership or other equity interests of such Person.

 

“Capitalized Lease Obligations” means, as to any Person, the obligations of such
Person under a lease that are required to be classified and accounted for as
capital lease obligations under GAAP and, for purposes of this definition, the
amount of such obligations at any date shall be the capitalized amount of such
obligations at such date, determined in accordance with GAAP.

 

“Cash Equivalents” means

 

(1) marketable direct obligations issued by, or unconditionally guaranteed by,
the United States Government or issued by any agency thereof and backed by the
full faith and credit of the United States, in each case maturing within one
year from the date of acquisition thereof;

 

(2) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s;

 

(3) commercial paper maturing no more than one year from the date of creation
thereof and, at the time of acquisition, having a rating of at least A-1 from
S&P or at least P-1 from Moody’s;

 

(4) certificates of deposit or bankers’ acceptances (or, with respect to foreign
banks, similar instruments) maturing within one year from the date of
acquisition thereof issued by any bank organized under the laws of the United
States of America or any state thereof or the District of Columbia or any U.S.
branch of a foreign bank having at the date of acquisition thereof combined
capital and surplus of not less than $500 million;

 

(5) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clause (1) above entered into
with any bank meeting the qualifications specified in clause (4) above; and

 

(6) investments in money market funds which invest substantially all their
assets in securities of the types described in clauses (1) through (5) above.

 

“Change of Control” means the occurrence of one or more of the following events:

 

(1) any sale, lease, exchange or other transfer, in one transaction or a series
of related transactions, of all or substantially all of the assets of the
Company to any Person or group of

 

3



--------------------------------------------------------------------------------

related Persons for purposes of Section 13(d) of the Exchange Act (a “Group”)
(whether or not otherwise in compliance with the provisions of this Note
Agreement);

 

(2) the approval by the holders of Capital Stock of the Company of any plan or
proposal for the liquidation or dissolution of the Company (whether or not
otherwise in compliance with the provisions of this Note Agreement);

 

(3) any Person or Group, other than a Permitted Holder or Permitted Holders,
shall become the owner, directly or indirectly, beneficially, of shares
representing more than 25% of the aggregate voting power represented by the
issued and outstanding Capital Stock of the Company entitled under ordinary
circumstances to elect a majority of the directors of the Company;

 

(4) the replacement of a majority of the Board of Directors of the Company over
a two-year period from the directors who constituted the Board of Directors at
the beginning of such period, and such replacement shall not have been approved
by a vote of at least a majority of the Board of Directors then still in office
who either were members of the Board of Directors at the beginning of such
period or whose election as a member of the Board of Directors was previously so
approved; or

 

(5) the consolidation or merger of the Company with or into another Person or
the merger of another Person with or into the Company, in any case pursuant to a
transaction in which the outstanding Capital Stock of the Company is converted
into or exchanged for cash, securities or other property other than any such
transaction in which the Capital Stock of the Company outstanding immediately
prior to such transaction is converted into or exchanged for Capital Stock
(other than Disqualified Capital Stock) of the resulting or surviving
corporation representing more than 25% of the voting power of the then
outstanding Capital Stock of the resulting or surviving corporation.

 

“Change of Control Offer” has the meaning set forth in Section 4.13.

 

“Change of Control Payment Date” has the meaning set forth in Section 4.13.

 

“Commission” or “SEC” means the Securities and Exchange Commission, or any
successor agency thereto with respect to the regulation or registration of
securities.

 

“Company” means the party named as such in this Note Agreement until a successor
replaces it pursuant to this Note Agreement.

 

“Company Request” or “Company Order” means a written request or order signed in
the name of the Company by its Chairman of the Board, its President, a Vice
President or its Treasurer, and by an Assistant Treasurer, its Secretary or an
Assistant Secretary.

 

“Consolidated EBITDA” means, with respect to any Person, for any period, the sum
(without duplication) of

 

(1) Consolidated Net Income,

 

(2) to the extent Consolidated Net Income has been reduced thereby, all losses
from Asset Sales or abandonments or reserves relating thereto, and all items
classified as extraordinary losses,

 

4



--------------------------------------------------------------------------------

(3) Consolidated Interest Expense,

 

(4) Consolidated Tax Expense, and

 

(5) Consolidated Non-cash Charges.

 

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum of, without duplication,

 

(1) the aggregate of all cash and non-cash interest expense with respect to all
outstanding Indebtedness of such Person and its Restricted Subsidiaries,
including the net costs associated with Interest Swap Obligations, capitalized
interest, and imputed interest with respect to Attributable Debt, for such
period determined on a consolidated basis in conformity with GAAP; and

 

(2) the interest component of Capitalized Lease Obligations paid, accrued and/or
scheduled to be paid or accrued by such Person and its Restricted Subsidiaries
during such period as determined on a consolidated basis in accordance with
GAAP.

 

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate net income (or loss) of such Person and its Restricted Subsidiaries
for such period on a consolidated basis, determined in accordance with GAAP;
provided, however, that there shall be excluded therefrom

 

(a) items classified as extraordinary gains or losses, and the related tax
effects according to GAAP,

 

(b) the net loss of any Person, other than a Restricted Subsidiary of the
Company,

 

(c) the net income of any Person, other than a Restricted Subsidiary, in which
such Person has an interest, except to the extent of cash dividends or
distributions paid to such Person or a Restricted Subsidiary of such Person,

 

(d) amounts attributable to dividends paid in respect of Qualified Capital Stock
to the extent such dividends are paid in shares of Qualified Capital Stock.

 

“Consolidated Net Worth” of any Person means the consolidated stockholders’
equity of such Person, determined on a consolidated basis in accordance with
GAAP less (to the extent otherwise included in accordance with GAAP) amounts
attributable to Disqualified Capital Stock.

 

“Consolidated Non-cash Charges” means, with respect to any Person for any
period, the aggregate depreciation, amortization and other non-cash expenses of
such Person and its Restricted Subsidiaries reducing Consolidated Net Income of
such Person and its Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Senior Debt Ratio” means, with respect to any Person, the ratio of
(x) consolidated Senior Debt of such Person at the date of determination giving
rise to the need to calculate the Consolidated Senior Debt Ratio (the
“Determination Date”) to (y) Consolidated EBITDA of such Person during the four
full fiscal quarters (the “Four Quarter Period”) ending on or prior to the
Determination Date. In addition to and without limitation of the foregoing, for
purposes of this definition,

 

5



--------------------------------------------------------------------------------

“Consolidated EBITDA” and “consolidated Senior Debt” shall be calculated after
giving effect on a pro forma basis for the period of such calculation to

 

(1) the incurrence or repayment or retirement of any Indebtedness of such Person
or any of its Restricted Subsidiaries (and the application of the proceeds
thereof) at any time subsequent to the last day of the Four Quarter Period and
on or prior to the Determination Date (other than the incurrence or repayment of
Indebtedness in the Ordinary Course of Business for working capital purposes
pursuant to working capital facilities), as if such incurrence or repayment, as
the case may be (and the application of the proceeds thereof), occurred on the
first day of the Four Quarter Period and

 

(2) any Asset Sales or Asset Acquisitions (including, without limitation, any
Consolidated EBITDA (including any pro forma expense and cost reductions
calculated on a basis consistent with Regulation S-X under the Securities Act)
attributable to the assets which are the subject of the Asset Acquisition or
Asset Sale during the Four Quarter Period) occurring during the Four Quarter
Period or at any time subsequent to the last day of the Four Quarter Period and
on or prior to the Determination Date, as if such Asset Sale or Asset
Acquisition (including the incurrence, assumption or liability for any such
Indebtedness or Acquired Indebtedness) occurred on the first day of the Four
Quarter Period.

 

“Consolidated Tax Expense” means, with respect to any Person for any period, the
aggregate of all taxes of such Person and its Restricted Subsidiaries paid or
accrued for such period on a consolidated basis, determined in accordance with
GAAP.

 

“Consolidated Total Debt Ratio” means, with respect to any Person, the ratio of
(x) consolidated Indebtedness of such Person at the date of determination giving
rise to the need to calculate the Consolidated Total Debt Ratio (the
“Determination Date”) to (y) Consolidated EBITDA of such Person during the four
full fiscal quarters (the “Four Quarter Period”) ending on or prior to the
Determination Date. In addition to and without limitation of the foregoing, for
purposes of this definition, “Consolidated EBITDA” and “consolidated
Indebtedness” shall be calculated after giving effect on a pro forma basis for
the period of such calculation to

 

(1) the incurrence or repayment or retirement of any Indebtedness of such Person
or any of its Restricted Subsidiaries (and the application of the proceeds
thereof) at any time subsequent to the last day of the Four Quarter Period and
on or prior to the Determination Date (other than the incurrence or repayment of
Indebtedness in the Ordinary Course of Business for working capital purposes
pursuant to working capital facilities), as if such incurrence or repayment, as
the case may be (and the application of the proceeds thereof), occurred on the
first day of the Four Quarter Period and

 

(2) any Asset Sales or Asset Acquisitions (including, without limitation, any
Consolidated EBITDA (including any pro forma expense and cost reductions
calculated on a basis consistent with Regulation S-X under the Securities Act)
attributable to the assets which are the subject of the Asset Acquisition or
Asset Sale during the Four Quarter Period) occurring during the Four Quarter
Period or at any time subsequent to the last day of the Four Quarter Period and
on or prior to the Determination Date, as if such Asset Sale or Asset
Acquisition (including the incurrence, assumption or liability for any such
Indebtedness or Acquired Indebtedness) occurred on the first day of the Four
Quarter Period.

 

“Credit Agreement” means the Third Amended and Restated Loan and Security
Agreement dated as of May 14, 2002, by and among Fleet Retail Finance, Inc., as
Administrative Agent

 

6



--------------------------------------------------------------------------------

and Collateral Agent, the Lenders identified therein, the Company, as Borrowers’
Representative, and the Company and Designs Apparel, Inc., as Borrowers,
including all related notes, collateral documents and guarantees in each case as
such agreements may be amended (including any amendment and restatement
thereof), supplemented or otherwise modified from time to time, including any
agreement extending the maturity of, increasing the total commitment under,
refinancing, replacing or otherwise restructuring (including adding Subsidiaries
of the Company as additional borrowers or guarantors thereunder) all or any
portion of the Indebtedness under such agreement or any successor or replacement
agreement and whether by the same or any other agent, lender or group of lenders
(provided that no refinancing, modification, replacement, renewal, deferral,
extension, substitution, supplement, reissuance or resale of the Credit
Agreement providing for a stated maturity date of the Indebtedness thereunder
later than the Final Maturity Date shall constitute Permitted Indebtedness
unless the payment of principal of the Securities at their stated maturity is
permitted thereby absent a default or event of default thereunder).

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement designed to protect the
Company or any Restricted Subsidiary against fluctuations in currency values.

 

“Default” means an event or condition the occurrence of which is, or with the
lapse of time or the giving of notice or both would be, an Event of Default.

 

“Designated Guarantor Senior Debt” means, with respect to any Guarantor, (1) any
Indebtedness outstanding under the Credit Agreement to the extent guaranteed by
such Guarantor and (2) any other Guarantor Senior Debt permitted under this Note
Agreement that has been designated by the Company or such Guarantor as
Designated Guarantor Senior Debt in the instrument creating such Indebtedness.

 

“Designated Non-cash Consideration” means the fair market value of non-cash
consideration received by the Company or one of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-cash
Consideration pursuant to an Officers’ Certificate executed by the principal
executive officer and the principal financial officer of the Company or such
Restricted Subsidiary.

 

“Designated Senior Debt” means (1) any Indebtedness outstanding under the Credit
Agreement and (2) any other Senior Debt permitted under this Note Agreement that
has been designated by the Company as Designated Senior Debt in the instrument
creating such Indebtedness.

 

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event (other than an event which
would constitute a Change of Control), matures (excluding any maturity as the
result of an optional redemption by the issuer thereof) or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the sole option of the holder thereof (except, in each case, upon the
occurrence of a Change of Control), in whole or in part, on or prior to the
Final Maturity Date.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Event of Default” has the meaning set forth in Section 6.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute or statutes thereto.

 

7



--------------------------------------------------------------------------------

“fair market value” or “fair value” means, with respect to any asset or
property, the price which could be negotiated in an arm’s-length free market
transaction, for cash, between a willing seller and a willing buyer, neither of
whom is under pressure or compulsion to complete the transaction. Fair market
value shall be determined by the Board of Directors of the Company acting
reasonably and in good faith and shall be evidenced by a Board Resolution.

 

“Final Maturity Date” means July 2, 2010.

 

“GAAP” is defined to mean generally accepted accounting principles in the United
States of America as in effect as of the Issue Date, including, without
limitation, those set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity as approved by a significant segment
of the accounting profession.

 

“Guarantee” has the meaning set forth in Section 9.01.

 

“Guarantor” means (i) each of the wholly owned Subsidiaries of the Company as of
the date hereof, whether or not indicated on the signature pages hereto (other
than Designs Canton Holdings, Inc. and Designs Canton Property Corp.) and (ii)
each of the Company’s Restricted Subsidiaries organized in the United States
that in the future executes a supplemental Note Agreement or other agreement of
guaranty in which such Restricted Subsidiary agrees to be bound by the terms
hereof as a Guarantor; provided that any Person constituting a Guarantor as
described above shall cease to constitute a Guarantor when its respective
Guarantee is released in accordance with the terms hereof.

 

“Guarantor Senior Debt” means the principal of, premium, if any, and interest
(including any interest accruing subsequent to the filing of a petition of
bankruptcy at the rate provided for in the documentation with respect thereto,
whether or not such interest is an allowed claim under applicable law) on any
Indebtedness of any Guarantor of the Securities, whether outstanding on the
Issue Date or thereafter created, incurred or assumed, unless, in the case of
any particular Indebtedness, the instrument creating or evidencing the same or
pursuant to which the same is outstanding expressly provides that such
Indebtedness shall not be senior in right of payment to the Guarantee of the
Securities. Without limiting the generality of the foregoing, “Guarantor Senior
Debt” shall also include the principal of, premium, if any, interest (including
any interest accruing subsequent to the filing of a petition of bankruptcy at
the rate provided for in the documentation with respect thereto, whether or not
such interest is an allowed claim under applicable law) on, and all other
amounts owing in respect of, all monetary obligations (including guarantees
thereof) of every nature of any Guarantor of the Securities under the Credit
Agreement, including, without limitation, obligations to pay principal and
interest, reimbursement obligations under letters of credit, fees, expenses and
indemnities. “Guarantor Senior Debt” shall not include

 

(1) Indebtedness evidenced by a Guarantee of the Securities;

 

(2) any Indebtedness of such Guarantor of the Securities owing to the Company or
to a Subsidiary of the Company;

 

(3) Indebtedness to, or guaranteed on behalf of, any director, officer or
employee of the Company or any Subsidiary of the Company or Affiliate of the
Company (including, without limitation, amounts owed for compensation);

 

(4) trade payables and other current liabilities arising in the Ordinary Course
of Business in connection with obtaining goods, materials or services;

 

8



--------------------------------------------------------------------------------

(5) Indebtedness represented by Disqualified Stock;

 

(6) any liability for federal, state, local or other taxes owed or owing by such
Guarantor of the Securities;

 

(7) that portion of any Indebtedness incurred in violation of this Note
Agreement;

 

(8) any Indebtedness other than Indebtedness under the Credit Agreement which
is, by its express terms, subordinated in right of payment to any other
Indebtedness of such Guarantor of the Securities;

 

(9) any Indebtedness which, when incurred and without respect to any other
election under Section 1111(b) of Title 11, United States Code, is without
recourse to such Guarantor of the Securities;

 

(10) any Indebtedness incurred pursuant to that certain Amended and Restated
Note Agreement, dated as of April 26, 2002, and amended and restated as of May
14, 2002, among the Company, the Guarantors (as defined therein) and the Initial
Purchasers (as defined therein) (the “2002 Note Agreement”); and

 

(11) the Company’s 5% Subordinated Notes due April 26, 2007.

 

“Holder” means the Person in whose name a Security is registered on the books
and records of the Company.

 

“incur” means, with respect to any Indebtedness, to, directly or indirectly,
create, incur, assume, guarantee, acquire, become liable, contingently or
otherwise with respect to, or otherwise become responsible for payment of such
Indebtedness.

 

“Indebtedness” means with respect to any Person, without duplication,

 

(1) the principal amount of all obligations of such Person for borrowed money,

 

(2) the principal amount of all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments,

 

(3) all Capitalized Lease Obligations of such Person,

 

(4) all obligations of such Person to pay the deferred purchase price of
property, all conditional sale obligations and all obligations under any title
retention agreement (but excluding accounts payable and other current
liabilities arising in the Ordinary Course of Business),

 

(5) all obligations of such Person for the reimbursement of any obligor on any
letter of credit or banker’s acceptance,

 

(6) guarantees and other contingent obligations of such Person in respect of
Indebtedness referred to in clauses (1) through (5) above and clause (8) below,

 

(7) all Indebtedness of any other Person of the type referred to in clauses (1)
through (6) above which are secured by any Lien on any property or asset of such
Person, the amount of such obligation being deemed to be the lesser of the fair
market value at such date of any asset

 

9



--------------------------------------------------------------------------------

subject to any Lien securing the Indebtedness of others and the amount of the
Indebtedness secured,

 

(8) all obligations under currency agreements relating to Currency Agreements
and Interest Swap Obligations of such Person, and

 

(9) all Disqualified Capital Stock issued by such Person with the amount of
Indebtedness represented by such Disqualified Capital Stock being equal to the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed repurchase price, but excluding accrued dividends, if any.

 

For purposes hereof, (1) the “maximum fixed repurchase price” of any
Disqualified Capital Stock which does not have a fixed repurchase price shall be
calculated in accordance with the terms of such Disqualified Capital Stock as if
such Disqualified Capital Stock were purchased on any date on which Indebtedness
shall be required to be determined pursuant to this Note Agreement, and if such
price is based upon, or measured by, the fair market value of such Disqualified
Capital Stock, such fair market value shall be determined reasonably and in good
faith by the Board of Directors of the issuer of such Disqualified Capital
Stock, and (2) accrual of interest, accretion or amortization of original issue
discount, the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same terms, and the payment of dividends on Disqualified
Capital Stock in the form of additional shares of the same class of Disqualified
Capital Stock will not be deemed to be an incurrence of Indebtedness or an
issuance of Disqualified Capital Stock for purposes of Section 4.03. The amount
of Indebtedness of any Person at any date shall be the amount of all
unconditional obligations described above, as such amount would be reflected on
a balance sheet prepared in accordance with GAAP, and the maximum liability at
such date of such Person for any contingent obligations described above.

 

“Initial Purchasers” means those purchasers of the Securities from the Company
pursuant to this Note Agreement indicated on the signature pages hereof.

 

“Initial Warrants” means those certain detachable warrants to purchase shares of
the Company’s Common Stock issued to the Initial Purchasers together with the
Securities.

 

“Interest Payment Date” means the stated due date of an installment of interest
on the Securities.

 

“Interest Swap Obligations” means the obligations of any Person, pursuant to any
arrangement with any other Person, whereby, directly or indirectly, such Person
is entitled to receive from time to time periodic payments calculated by
applying either a floating or a fixed rate of interest on a stated notional
amount in exchange for periodic payments made by such other Person calculated by
applying a fixed or a floating rate of interest on the same notional amount.

 

“Investment” means, with respect to any Person, any direct or indirect loan or
other extension of credit (including, without limitation, a guarantee) or
capital contribution to (by means of any transfer of cash or other property to
others or any payment for property or services for the account or use of
others), or any purchase or acquisition by such Person of any Capital Stock,
bonds, notes, debentures or other securities or evidences of Indebtedness issued
by, any Person. “Investment” shall exclude extensions of trade credit by the
Company and its Subsidiaries in the Ordinary Course of Business on commercially
reasonable terms. For the purposes of Section 4.02,

 

10



--------------------------------------------------------------------------------

(1) “Investment” shall include and be valued at the fair market value of the net
assets of any Restricted Subsidiary at the time that such Restricted Subsidiary
is designated an Unrestricted Subsidiary and

 

(2) the amount of any Investment shall be the original cost of such Investment
plus the cost of all additional Investments by the Company or any of its
Restricted Subsidiaries, without any adjustments for increases or decreases in
value, or write-ups, write-downs or write-offs with respect to such Investment,
reduced by the payment of dividends or distributions (including tax sharing
payments) in connection with such Investment or any other amounts received in
respect of such Investment.

 

If the Company or any Restricted Subsidiary sells or otherwise disposes of any
Capital Stock of any Restricted Subsidiary such that, after giving effect to any
such sale or disposition, such Person is no longer a Restricted Subsidiary, the
Company shall be deemed to have made an Investment on the date of any such sale
or disposition equal to the fair market value of the Capital Stock of such
Subsidiary not sold or disposed.

 

“Issue Date” means the original date of issuance of the Securities.

 

“Joint Venture” means any Person (other than a Subsidiary of the Company)
engaged in a Related Business with respect to which at least 35% of such
Person’s outstanding Capital Stock is owned directly or indirectly by the
Company.

 

“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof and any agreement to give
any security interest).

 

“Moody’s” means Moody’s Investor Service, Inc. and its successors.

 

“Net Cash Proceeds” means, with respect to any Asset Sale, the proceeds in the
form of cash or Cash Equivalents including payments in respect of deferred
payment obligations when received in the form of cash or Cash Equivalents (other
than the portion of any such deferred payment constituting interest) received by
the Company or any of its Restricted Subsidiaries from such Asset Sale net of

 

(a) all out-of-pocket expenses and fees relating to such Asset Sale (including,
without limitation, legal, accounting and investment banking fees and sales
commissions),

 

(b) taxes paid or payable after taking into account any reduction in
consolidated tax liability due to available tax credits or deductions and any
tax sharing arrangements,

 

(c) the amounts of

 

(x) any repayments of debt secured, directly or indirectly, by Liens on the
assets which are the subject of such Asset Sale and

 

(y) any repayments of debt associated with such assets which is due by reason of
such Asset Sale (i.e., such disposition is permitted by the terms of the
instruments evidencing or applicable to such debt, or by the terms of a consent
granted thereunder, on the condition the proceeds (or portion thereof) of such
disposition be applied to such debt), and other fees, expenses and other
expenditures, in each case,

 

11



--------------------------------------------------------------------------------

reasonably incurred as a consequence of such repayment of debt (whether or not
such fees, expenses or expenditures are then due and payable or made, as the
case may be);

 

(d) any portion of cash proceeds which the Company determines in good faith
should be reserved for post-closing adjustments, it being understood and agreed
that on the day that all such post-closing adjustments have been determined, the
amount (if any) by which the reserved amount in respect of such Asset Sale
exceeds the actual post-closing adjustments payable by the Company or any of its
Restricted Subsidiaries shall constitute Net Cash Proceeds on such date;

 

(e) all amounts deemed appropriate by the Company to be provided as a reserve,
in accordance with GAAP (“GAAP Reserves”), against any liabilities associated
with such assets which are the subject of such Asset Sale or incurred in
connection with such Asset Sale;

 

(f) all foreign, federal, state and local taxes payable (including taxes
reasonably estimated to the payable) in connection with or as a result of such
Asset Sale; and

 

(g) with respect to Asset Sales by Restricted Subsidiaries of the Company, the
portion of such cash payments attributable to Persons holding a minority
interest in such Restricted Subsidiary.

 

Notwithstanding the foregoing, Net Cash Proceeds shall not include proceeds
received in a foreign jurisdiction from an Asset Sale of an asset located
outside the United States to the extent

 

(1) such proceeds cannot under applicable law be transferred to the United
States or

 

(2) such transfer would result (in the good faith determination of the Board of
Directors of the Company) in a foreign tax liability that would be greater than
if such Asset Sale occurred in the United States;

 

provided that if, as, and to the extent that any of such proceeds may lawfully
be in the case of clause (1) or are in the case of clause (2) transferred to the
United States, such proceeds shall be deemed to be cash payments that are
subject to the terms of this definition of Net Cash Proceeds.

 

“Net Proceeds Offer” has the meaning set forth in Section 4.16.

 

“Net Proceeds Offer Amount” has the meaning set forth in Section 4.16.

 

“Net Proceeds Offer Payment Date” has the meaning set forth in Section 4.16.

 

“Net Proceeds Offer Trigger Date” has the meaning set forth in Section 4.16.

 

“New Securities” has the meaning set forth in Section 3.05.

 

“New Series” has the meaning set forth in Section 3.05.

 

“New Warrants” has the meaning set forth in Section 3.05.

 

“Note Agreement” means this Note Agreement, dated as of July 2, 2003, by and
among the Company, the Guarantors and the Initial Purchasers, as amended from
time to time.

 

“Obligations” means, with respect to any Indebtedness, all principal, interest,
premiums, penalties, fees, indemnities, expenses (including legal fees and
expenses), reimbursement obligations and

 

12



--------------------------------------------------------------------------------

other liabilities payable to the holder of such Indebtedness under the
documentation governing such Indebtedness.

 

“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, any Vice President, the Chief Financial
Officer, the Controller, the Treasurer, the Secretary or any Assistant Vice
President or Assistant Secretary of such Person.

 

“Officers’ Certificate” means a certificate signed by two Officers of the
Company.

 

“Opinion of Counsel” means a written opinion from legal counsel, which counsel
may be counsel to or an employee of the Company.

 

“Ordinary Course of Business” means, in respect of any transaction involving the
Company or any Subsidiary of the Company, the ordinary course of such Person’s
business, as conducted by any such Person substantially in accordance with past
practice and undertaken by such Person in good faith and not for the purposes of
evading any covenant or restriction in this Note Agreement, the Securities, the
Guarantee and the related documents.

 

“Pari Passu Indebtedness” means any Indebtedness of the Company or a Guarantor
of the Securities ranking pari passu with the Securities or a Guarantee of the
Securities, as the case may be, including the Company’s 12% Senior Subordinated
Notes due April 26, 2007 issued under the 2002 Note Agreement and the Company’s
5% Subordinated Notes due April 26, 2007.

 

“Permitted Holders” means Jewelcor Management, Inc., each Initial Purchaser of
Securities, each initial purchaser or the Company’s previously outstanding
Series B Convertible Preferred Stock, and each of their respective Affiliates.

 

“Permitted Indebtedness” means, without duplication,

 

(1) the Securities and the Guarantees thereof,

 

(2) Indebtedness incurred pursuant to the Credit Agreement in an aggregate
principal amount at any time outstanding not to exceed $160 million reduced by
any required permanent repayments (which are accompanied by a corresponding
permanent commitment reduction) thereunder (excluding any such required
permanent repayment and corresponding permanent commitment reduction to the
extent refinanced at the time of payment under a replaced Credit Agreement) and
less the amount of any prepayment made with the proceeds of an Asset Sale in
accordance with Section 4.16,

 

(3) other Indebtedness of the Company and its Subsidiaries outstanding on the
date hereof,

 

(4) Interest Swap Obligations of the Company or any of its Subsidiaries covering
Indebtedness of the Company or any of its Subsidiaries; provided, however, that
any Indebtedness to which any such Interest Swap Obligations correspond is
otherwise permitted to be incurred under this Note Agreement; provided, further,
that such Interest Swap Obligations are entered into, in the judgment of the
Company, to protect the Company or any of its Subsidiaries from fluctuation in
interest rates on their respective outstanding Indebtedness,

 

(5) Indebtedness under Currency Agreements,

 

13



--------------------------------------------------------------------------------

(6) intercompany Indebtedness owed by the Company to any Wholly Owned Restricted
Subsidiary of the Company or by any Restricted Subsidiary of the Company to the
Company or any Wholly Owned Restricted Subsidiary of the Company for so long as
such Indebtedness is held by the Company or a Wholly Owned Restricted Subsidiary
of the Company in each case subject to no Lien held by a Person other than the
Company or a Wholly Owned Restricted Subsidiary of the Company; provided,
however, that if as of any date any Person other than the Company or a Wholly
Owned Restricted Subsidiary of the Company owns or holds any such Indebtedness
or holds a Lien in respect of such Indebtedness, such date shall be deemed the
incurrence of Indebtedness not constituting Permitted Indebtedness by the issuer
of such Indebtedness under this clause (6),

 

(7) Acquired Indebtedness to the extent the Company could have incurred such
Indebtedness in accordance with clause 11 or 12 of this definition on the date
such Indebtedness became Acquired Indebtedness,

 

(8) (A) guarantees by Restricted Subsidiaries pursuant to Section 4.17 or
guarantees by Restricted Subsidiaries of Indebtedness of other Restricted
Subsidiaries to the extent that such Indebtedness is otherwise permitted under
this Note Agreement and (B) guarantees by the Company of its Wholly Owned
Restricted Subsidiaries’ Indebtedness; provided that such Indebtedness is
otherwise permitted to be incurred under this Note Agreement,

 

(9) guarantees, letters of credit and indemnity agreements relating to
performance and surety bonds incurred in the Ordinary Course of Business,

 

(10) any refinancing, modification, replacement, renewal, deferral, extension,
substitution, supplement, reissuance or resale of Indebtedness referred to in
clauses (2), (3) or (7) of this definition, including any additional
Indebtedness incurred to pay premiums required by the instruments governing such
Indebtedness as in effect at the time of issuance thereof (“Required Premiums”)
and fees in connection therewith; provided, however, that any such event shall
not (1) result in an increase in the aggregate principal amount of Permitted
Indebtedness (except to the extent such increase is a result of a simultaneous
incurrence of additional Indebtedness (A) to pay Required Premiums and related
fees or (B) otherwise permitted to be incurred under this Note Agreement) of the
Company and its Subsidiaries, (2) create Indebtedness with a stated maturity
date earlier than the stated maturity date of the Indebtedness being refinanced
or (3) create Indebtedness with a Weighted Average Life to Maturity at the time
such Indebtedness is incurred that is less than the Weighted Average Life to
Maturity at such time of the Indebtedness being refinanced, modified, replaced,
renewed, deferred, extended, or substituted, supplemented, reissued or resold
(provided that no refinancing, modification, replacement, renewal, deferral,
extension, substitution, supplement, reissuance or resale of the Credit
Agreement providing for a stated maturity date of the Indebtedness thereunder
later than the Final Maturity Date shall constitute Permitted Indebtedness
unless the payment of the principal of the Securities at their stated maturity
is permitted thereby absent a default or event of default thereunder),

 

(11) additional Indebtedness of the Company or any Restricted Subsidiary if (a)
no Default or Event of Default shall have occurred and be continuing at the time
of the proposed incurrence thereof or shall occur as a result of such proposed
incurrence and (b) after giving effect to such proposed incurrence the
Consolidated Senior Debt Ratio would not be greater than 2.5 to 1,

 

14



--------------------------------------------------------------------------------

(12) New Securities in an aggregate principal amount at any time outstanding not
to exceed $35 million, including any New Securities issued in exchange for the
Securities pursuant to Section 3.05, and

 

(13) additional Indebtedness of the Company or any Restricted Subsidiary in an
aggregate principal amount not to exceed $10 million at any one time
outstanding.

 

“Permitted Investments” means

 

(1) Investments by the Company or any Restricted Subsidiary of the Company in,
or for the benefit of, any Restricted Subsidiary of the Company (whether
existing on the Issue Date or created thereafter and including Investments in
any Person, if after giving effect to such Investment, such Person would be a
Restricted Subsidiary of the Company or such Person is merged, consolidated or
amalgamated with or into, or transfers or conveys all or substantially all of
its assets to, or is liquidated into, the Company or a Restricted Subsidiary of
the Company) and Investments in, or for the benefit of, the Company by any
Restricted Subsidiary of the Company;

 

(2) cash and Cash Equivalents;

 

(3) Investments existing on the Issue Date;

 

(4) Investments in securities of trade creditors or customers received pursuant
to any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers or in settlement of or other
resolution of claims or disputes, and in each case, extensions, modifications
and remands thereof;

 

(5) so long as no Default or Event of Default has occurred and is continuing,
loans and advances by the Company and its Restricted Subsidiaries to their
respective employees not to exceed $1 million at any one time outstanding;

 

(6) Investments received by the Company or its Restricted Subsidiaries as
consideration for asset sales, including Asset Sales; provided, however, in the
case of an Asset Sale, such Asset Sale is effected in compliance with Section
4.16;

 

(7) Currency Agreements and Interest Swap Obligations entered into in the
ordinary course of the Company’s or its Restricted Subsidiaries’ business and
otherwise in compliance with this Note Agreement;

 

(8) guarantees by the Company or any of its Restricted Subsidiaries of
Indebtedness or other obligations otherwise permitted to be incurred by the
Company or any of its Restricted Subsidiaries under this Note Agreement;

 

(9) so long as no Default or Event of Default has occurred and is continuing,
Investments in Joint Ventures not to exceed $25 million at any one time
outstanding; and

 

(10) any Investments received in exchange for the issuance of Qualified Capital
Stock of the Company or any warrants, rights or options to purchase or acquire
shares of any such Qualified Capital Stock.

 

“Permitted Junior Securities” means

 

15



--------------------------------------------------------------------------------

(1) Qualified Capital Stock of the Company or any Guarantor; or

 

(2) debt securities that are subordinated to (a) all Senior Debt or Guarantor
Senior Debt and (b) any debt securities issued in exchange for Senior Debt or
Guarantor Senior Debt to substantially the same extent as, or to a greater
extent than, the Securities and the Guarantees of the Securities are
subordinated to Senior Debt and Guarantor Senior Debt, respectively, under this
Note Agreement.

 

“Permitted Liens” means

 

(1) Liens securing Indebtedness consisting of Capitalized Lease Obligations;

 

(2) Liens securing any Senior Debt or Guarantor Senior Debt, including liens
securing the Credit Agreement;

 

(3) Liens on property existing at the time of acquisition thereof by the Company
or a Restricted Subsidiary; provided that such Liens were in existence prior to
the contemplation of such acquisition;

 

(4) Liens at any time outstanding with respect to assets of the Company and its
Restricted Subsidiaries, the fair market value of which at the time the Lien was
imposed does not exceed $2 million;

 

(5) Liens securing Indebtedness incurred pursuant to clauses (9) or (13) of the
definition of Permitted Indebtedness; or

 

(6) Liens created to replace Liens described in clause (3) above to the extent
that such Liens do not extend beyond the originally encumbered property (other
than improvements thereto or thereon, attachments and other modifications
reasonably required to maintain such property) and are not otherwise materially
less favorable to the Company and its Restricted Subsidiaries than the Liens
being replaced, as determined by the Board of Directors of the Company in good
faith.

 

“Person” means an individual, partnership, corporation, unincorporated
organization, trust or joint venture, or a governmental agency or political
subdivision thereof.

 

“Preferred Stock” of any Person means any Capital Stock of such Person that has
preferential rights to any other Capital Stock of such Person with respect to
dividends or redemptions or upon liquidation.

 

“principal” of any Indebtedness (including the Securities) means the principal
amount of such Indebtedness plus the premium, if any, on such Indebtedness.

 

“pro forma” means, with respect to any calculation made or required to be made
pursuant to the terms of this Note Agreement, a calculation in accordance with
Article II of Regulation S-X under the Securities Act.

 

“Pro Rata Share” has the meaning set forth in Section 4.16.

 

“Productive Assets” means assets of a kind used or usable in the business of the
Company and its Restricted Subsidiaries as conducted on the date of the relevant
Asset Sale or in a

 

16



--------------------------------------------------------------------------------

Related Business (including Capital Stock in any such business or Related
Business and licenses or similar rights to operate); provided, however, that
accounts receivable acquired as part of an acquisition of assets of a kind used
or usable in such business shall be deemed to be Productive Assets.

 

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

 

“Record Date” means the applicable Record Date (whether or not a Business Day)
specified in the Securities.

 

“Redemption Date,” when used with respect to any Security to be redeemed, means
the date fixed for such redemption pursuant to this Note Agreement and the
Securities.

 

“Redemption Price,” when used with respect to any Security to be redeemed, means
the price fixed for such redemption, payable in immediately available funds,
pursuant to this Note Agreement and the Securities.

 

“Related Business” means the businesses of the Company and its Restricted
Subsidiaries as conducted on the Issue Date and similar, complementary or
related businesses or reasonable extensions, developments or expansions thereof.

 

“Restricted Investment” means an Investment other than a Permitted Investment.

 

“Restricted Payment” has the meaning set forth in Section 4.02.

 

“Restricted Security” has the meaning set forth in Rule 144(a)(3) under the
Securities Act.

 

“Restricted Subsidiary” of any Person means any Subsidiary of such Person which
at the time of determination is not an Unrestricted Subsidiary.

 

“S&P” means Standard & Poor’s, a division of the McGraw-Hill Companies, and its
successors.

 

“Sale and Leaseback Transaction” means any direct or indirect arrangement with
any Person or to which any such Person is a party, providing for the leasing to
the Company or a Restricted Subsidiary of any property, whether owned by the
Company or any Restricted Subsidiary at the Issue Date or later acquired, which
has been or is to be sold or transferred by the Company or such Restricted
Subsidiary to such Person or to any other Person from whom funds have been or
are to be advanced by such Person on the security of such Property; provided,
however, that a Sale and Leaseback Transaction shall not include a transaction
or series of related transactions for which the Company or its Restricted
Subsidiaries receive aggregate consideration (exclusive of indemnities) of less
than $2 million (a “De Minimis Transaction”) so long as the aggregate
consideration (exclusive of indemnities) received by the Company or its
Restricted Subsidiaries from all De Minimis Transactions does not exceed an
aggregate of $2 million.

 

“Securities” has the meaning set forth in the recitals of this Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute or statutes thereto.

 

17



--------------------------------------------------------------------------------

“Securityholder” or “Holder” means the Person in whose name a Security is
registered on the books of the Company.

 

“Senior Debt” means the principal of, premium, if any, and interest (including
any interest accruing subsequent to the filing of a petition of bankruptcy at
the rate provided for in the documentation with respect thereto, whether or not
such interest is an allowed claim under applicable law) on any Permitted
Indebtedness of the Company, whether outstanding on the Issue Date or thereafter
created, incurred or assumed as permitted under this Note Agreement, unless, in
the case of any particular Permitted Indebtedness, the instrument creating or
evidencing the same or pursuant to which the same is outstanding expressly
provides that such Permitted Indebtedness shall not be senior in right of
payment to the Securities. Without limiting the generality of the foregoing,
“Senior Debt” shall also include the principal of, premium, if any, interest
(including any interest accruing subsequent to the filing of a petition of
bankruptcy at the rate provided for in the documentation with respect thereto,
whether or not such interest is an allowed claim under applicable law) on, and
all other amounts owing in respect of, all monetary obligations (including
guarantees thereof) of every nature of the Company under the Credit Agreement,
including, without limitation, obligations to pay principal and interest,
reimbursement obligations under letters of credit, fees, expenses and
indemnities. “Senior Debt” shall not include

 

(1) Indebtedness evidenced by the Securities;

 

(2) any Pari Passu Indebtedness;

 

(3) any Indebtedness of the Company to a Subsidiary of the Company;

 

(4) Indebtedness to, or guaranteed on behalf of, any director, officer or
employee of the Company or of any Subsidiary of the Company or Affiliate of the
Company (including, without limitation, amounts owed for compensation);

 

(5) trade payables and other current liabilities arising in the Ordinary Course
of Business in connection with obtaining goods, materials or services;

 

(6) any liability for federal, state, local or other taxes owed or owing by the
Company;

 

(7) that portion of any Indebtedness incurred in violation of this Note
Agreement;

 

(8) any Indebtedness other than Indebtedness under the Credit Agreement which
is, by its express terms, subordinated in right of payment to any other
Indebtedness of the Company; and

 

(9) any Indebtedness which, when incurred and without respect to any other
election under Section 1111(b) of Title 11, United States Code, is without
recourse to the Company.

 

“Subsidiary,” with respect to any Person, means (i) any corporation of which the
outstanding Capital Stock having at least a majority of the votes entitled to be
cast in the election of directors under ordinary circumstances shall at the time
be owned, directly or indirectly, by such Person, or (ii) any other Person of
which at least a majority of the voting interest under ordinary circumstances is
at the time, directly or indirectly, owned by such Person.

 

“Surviving Entity” has the meaning set forth in Section 5.01.

 

“Unrestricted Subsidiary” of any Person means

 

18



--------------------------------------------------------------------------------

(1) any Subsidiary of such Person that at the time of determination shall be or
continue to be designated an Unrestricted Subsidiary by the Board of Directors
of such Person in the manner provided below; and

 

(2) any Subsidiary of an Unrestricted Subsidiary.

 

The Board of Directors may designate any Subsidiary (including any newly
acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary unless
such Subsidiary owns any Capital Stock of, or owns or holds any Lien on any
property of, the Company or any other Subsidiary of the Company that is not a
Subsidiary of the Subsidiary to be so designated; provided, however, that each
Subsidiary to be so designated and each of its Subsidiaries has not at the time
of designation, and does not thereafter, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable with respect to any
Indebtedness pursuant to which the lender has recourse to any of the assets of
the Company or any of its Restricted Subsidiaries except to the extent permitted
by Section 4.03.

 

The Board of Directors may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary only if

 

(x) immediately after giving effect to such designation, the Company is able to
incur at least $1.00 of additional Permitted Indebtedness and

 

(y) immediately before and immediately after giving effect to such designation,
no Default or Event of Default shall have occurred and be continuing.

 

Any such designation by the Board of Directors shall be evidenced by the
resolution giving effect to such designation and an Officers’ Certificate
certifying that such designation complied with the foregoing provisions.

 

“U.S. Government Obligations” means direct obligations of and obligations
guaranteed by the United States of America for the payment of which the full
faith and credit of the United States of America is pledged.

 

“U.S. Legal Tender” means such coin or currency of the United States of America
as at the time of payment shall be legal tender for the payment of public and
private debts.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing

 

(a) the then outstanding aggregate principal amount of such Indebtedness into

 

(b) the sum of the total of the products obtained by multiplying

 

(1) the amount of each then remaining installment, sinking fund, serial maturity
or other required payment of principal, including payment at final maturity, in
respect thereof, by

 

(2) the number of years (calculated to the nearest one-twelfth) which will
elapse between such date and the making of such payment.

 

19



--------------------------------------------------------------------------------

“Wholly Owned Restricted Subsidiary” of any Person means any Restricted
Subsidiary of such Person of which all the outstanding voting securities (other
than directors’ qualifying shares) are owned by such Person or any Wholly Owned
Restricted Subsidiary of such Person.

 

SECTION 1.02. Rules of Construction.

 

Unless the context otherwise requires:

 

(1) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

 

(2) “or” is not exclusive;

 

(3) words in the singular include the plural, and words in the plural include
the singular;

 

(4) provisions apply to successive events and transactions; and

 

(5) “herein,” “hereof” and other words of similar import refer to this Note
Agreement as a whole and not to any particular Article, Section or other
subdivision.

 

ARTICLE TWO

 

THE SECURITIES

 

SECTION 2.01. Form and Dating.

 

The Securities shall be substantially in the form of Exhibit A hereto. Each
Security shall have an executed Guarantee from each of the Guarantors endorsed
thereon substantially in the form of Exhibit B hereto.

 

Upon any transfer provided for in Section 2.05, the Company shall execute and
deliver to the Person specified by the Assignment Form attached to such Security
a new Security in such names and in such authorized denominations as such
Assignment Form. Thereupon, the beneficial ownership of such Security shown on
the records maintained by the Company shall be amended to reflect such transfer.

 

The Company shall act as registrar to maintain a record of the issuance,
registered transfer and registered Holder of each Security.

 

SECTION 2.02. Replacement Securities.

 

If a mutilated Security is surrendered to the Company or if the Holder of a
Security claims that the Security has been lost, destroyed or wrongfully taken,
the Company shall issue a replacement Security if the Company’s requirements are
met. If required by the Company, such Holder shall provide an indemnity bond or
other indemnity, sufficient in the judgment of the Company, to protect the
Company and the Guarantors from any loss which any of them may suffer if a
Security is replaced. The Company may charge such Holder for its reasonable
out-of-pocket expenses in replacing a Security, including reasonable fees and
expenses of counsel. Every replacement Security shall constitute an additional
obligation of the Company and every replacement Guarantee shall constitute an
additional obligation of the Guarantors.

 

20



--------------------------------------------------------------------------------

SECTION 2.03. Treasury Securities.

 

In determining whether the Holders of the required principal amount of
Securities have concurred in any direction, waiver or consent, Securities owned
by the Company or any of its Affiliates shall be disregarded.

 

SECTION 2.04. Defaulted Interest.

 

The Company will pay interest on overdue principal from time to time on demand
at the rate of interest then borne by the Securities. The Company shall, to the
extent lawful, pay interest on overdue installments of interest (without regard
to any applicable grace periods) from time to time on demand at the rate of
interest then borne by the Securities. Interest will be computed on the basis of
a 360-day year comprised of twelve 30-day months and, in the case of a partial
month, the actual number of days elapsed.

 

If the Company defaults in a payment of interest on the Securities, it shall pay
the defaulted interest, plus (to the extent lawful) any interest payable on the
defaulted interest, to the Persons who are Holders.

 

SECTION 2.05 Assignment and Transfer.

 

Neither any Security nor any beneficial interest therein may be sold, assigned
or otherwise transferred except (a) in a principal amount of not less than
$250,000, (b) in accordance with applicable securities laws (as referenced in
the restrictive legend appearing on the form of Security), (c) by due execution
and delivery of the Form of Assignment attached to such Security, and (d) with
the consent of the Company, which consent shall not unreasonably be withheld.

 

ARTICLE THREE

 

REDEMPTION AND EXCHANGE

 

SECTION 3.01. Notices.

 

If the Company elects to redeem Securities pursuant to the optional redemption
provisions of Paragraph 4 or Paragraph 5 of the Securities, it shall notify the
Holders in writing of the Redemption Date, the Redemption Price and the
principal amount of Securities to be redeemed at least 15 days but not more than
30 days before the Redemption Date together with an Officers’ Certificate and an
Opinion of Counsel stating that such redemption will comply with the conditions
contained herein. Any such notice may be cancelled at any time prior to notice
of such redemption being mailed to any Holder and shall thereby be void and of
no effect.

 

SECTION 3.02. Selection of Securities To Be Redeemed.

 

In the event that less than all of the Securities are to be redeemed at any time
pursuant to the optional redemption provisions of Paragraph 4 or Paragraph 5 of
the Securities, selection of such Securities for redemption will be made by the
Company on a pro rata basis among all of the Holders (based upon the relative
principal amounts of Securities held by each such Holder).

 

21



--------------------------------------------------------------------------------

The Company may select for redemption portions of the principal amount at
maturity of the Securities that have denominations larger than $1,000.
Securities and portions of them that the Company selects shall be in principal
amounts at maturity of $1,000 or a multiple thereof. Provisions of this Note
Agreement that apply to Securities called for redemption also apply to portions
of Securities called for redemption.

 

SECTION 3.03. Effect of Notice of Redemption.

 

Unless the Company defaults in the payment when due of such Redemption Price
plus accrued interest, if any, interest on the Securities to be redeemed will
cease to accrue on and after the applicable Redemption Date, whether or not such
Securities are presented for payment.

 

SECTION 3.04. Securities Redeemed in Part.

 

Upon surrender and cancellation of a Security that is to be redeemed in part
only, the Company shall deliver to the Holder a new Security or Securities in a
principal amount equal to the unredeemed portion of the Security surrendered.

 

SECTION 3.05. Optional Exchange of the Securities.

 

Upon the sale by the Company, on or before October 31, 2003, of any series of
newly issued senior or junior subordinated notes or preferred stock of the
Company in an aggregate principal amount or liquidation preference of at least
$7 million (such newly issued subordinated notes or preferred stock, “New
Securities”), whether or not sold together with certain newly issued detachable
warrants to purchase shares of the Company’s Common Stock (such newly issued
warrants, “New Warrants”, and each such series of New Securities together with
New Warrants (if any), a “New Series”):

 

(a) each Holder may, at such Holder’s option, surrender to the Company all of
such Holder’s Securities together with all of the Initial Warrants issued in
connection with the Securities surrendered, and the Company shall deliver to
such Holder, in exchange for such Securities and Initial Warrants surrendered,
New Securities and New Warrants, on the same basis and subject to the same terms
and conditions applicable to third party purchasers of New Securities and New
Warrants of such New Series, as if such Holder had purchased such New Securities
and New Warrants for a purchase price equal to the sum of (x)(i) the purchase
price paid by the Initial Purchaser for the Securities and Initial Warrants so
surrendered by such Holder and (ii) all accrued and unpaid interest on such
Securities plus (y) the amount of any commission payable by the Company in
respect of the sale to third party purchasers of securities of such New Series
yielding net proceeds to the Company equal to the sum of (x)(i) and (ii) above;
or

 

(b) each Holder may, at such Holder’s option, surrender to the Company all of
such Holder’s Initial Warrants, and the Company shall deliver to such Holder, in
exchange for such Initial Warrants surrendered, warrants with respect to the
same number of shares of the Company’s Common Stock and subject to the same
terms and conditions as such Initial Warrants but having an exercise price per
share equal to the exercise price per share provided in the New Warrants;

 

provided that a Holder electing to exercise its option under clause (a) or
clause (b) must provide the Company with irrevocable written notice of such
election in accordance with Section 11.01, together with such surrendered
Securities and/or surrendered Initial Warrants, on or before the tenth day
following the date on which the series to which such New Securities and/or New
Warrants relate becomes a New Series.

 

22



--------------------------------------------------------------------------------

ARTICLE FOUR

 

COVENANTS

 

SECTION 4.01. Payment of Securities.

 

The Company will pay the principal of and interest on the Securities in the
manner provided in the Securities and in this Note Agreement. Interest including
defaulted interest, if any, will be computed on the basis of a 360-day year
comprised of twelve 30-day months and in the case of a partial month, the actual
number of days elapsed. The interest rate in respect of any overdue installment
of interest on the Securities which is not paid when due by virtue of Article 8
hereof shall be increased by 500 basis points, to a rate of 17% per annum.

 

Notwithstanding anything to the contrary contained in this Note Agreement, the
Company may, to the extent it is required to do so by law, deduct or withhold
income or other similar taxes imposed by the United States of America from
principal, premium or interest payments hereunder.

 

SECTION 4.02. Limitation on Restricted Payments.

 

The Company will not, and will not cause or permit any of its Restricted
Subsidiaries to, directly or indirectly,

 

(a) declare or pay any dividend or make any distribution (other than dividends
or distributions payable in Qualified Capital Stock of the Company or in
warrants, rights or options to acquire Qualified Capital Stock of the Company)
on or in respect of shares of the Company’s Capital Stock to holders of such
Capital Stock,

 

(b) purchase, redeem or otherwise acquire or retire for value any Capital Stock
of the Company or any warrants, rights or options to purchase or acquire shares
of any class of such Capital Stock, other than the exchange of such Capital
Stock, warrants, rights or options for Qualified Capital Stock and/or for
warrants, rights or options to acquire Qualified Capital Stock, or

 

(c) make any Investment (other than Permitted Investments)

 

(each of the foregoing actions set forth in clauses (a), (b) and (c) being
referred to as a “Restricted Payment”), if at the time of such Restricted
Payment or immediately after giving effect thereto,

 

(1) a Default or an Event of Default shall have occurred and be continuing,

 

(2) the Company could not incur at least $1.00 of Indebtedness pursuant to
Section 4.03, or

 

(3) the aggregate amount of Restricted Payments made subsequent to the Issue
Date shall exceed the sum of:

 

(x) 50% of the cumulative Consolidated Net Income, or if cumulative Consolidated
Net Income shall be a loss, minus 100% of such loss, of the Company earned
subsequent to the Issue Date and on or prior to the last day of the most recent

 

23



--------------------------------------------------------------------------------

fiscal quarter for which financial statements are available prior to such
proposed Restricted Payments, treating such period as a single accounting
period, plus

 

(y) 100% of the aggregate Net Cash Proceeds received by the Company from any
Person from the issuance and sale subsequent to the Issue Date and on or prior
to the date the Restricted Payment occurs of Qualified Capital Stock, or in
respect of warrants, rights or options to acquire Qualified Capital Stock,
excluding Qualified Capital Stock issued upon the conversion of, or in exchange
for, Capital Stock of the Company or its Subsidiaries.

 

Notwithstanding the foregoing, the provisions set forth in the immediately
preceding paragraph shall not prohibit

 

(1) the payment of any dividend or distribution or the redemption of any
securities within 60 days after the date of declaration of such dividend or
distribution or the giving of formal notice by the Company of such redemption,
if the dividend or distribution would have been permitted on the date of
declaration or the redemption would have been permitted on the date of the
giving of the formal notice thereof; and

 

(2) the repurchase of any Capital Stock of the Company or any warrants, rights
or options to purchase or acquire shares of any such Capital Stock deemed to
occur upon the exercise of stock options to acquire Qualified Capital Stock or
other similar arrangements to acquire Qualified Capital Stock if such
repurchased Capital Stock or warrants, rights or options to acquire shares of
any such Capital Stock represent a portion of the exercise price thereof.

 

SECTION 4.03. Limitation on Incurrence of Additional Indebtedness.

 

The Company will not, and will not permit any of its Restricted Subsidiaries to,
incur any Indebtedness, other than Permitted Indebtedness.

 

Neither the Company nor any Guarantor will, directly or indirectly, in any event
incur any Indebtedness other than Indebtedness under the Credit Agreement which,
by its terms or by the terms of any agreement governing such Indebtedness, is
both subordinated pursuant to its terms in right of payment to any other
Indebtedness of the Company or such Guarantor, as the case may be, and senior in
right of payment to the Securities or any such Guarantor’s Guarantee, as the
case may be.

 

SECTION 4.04. Corporate Existence.

 

Except as otherwise permitted by Article Five, the Company shall do or cause to
be done, at its own cost and expense, all things necessary to preserve and keep
in full force and effect its corporate existence and the corporate, partnership
or other existence of each of the Subsidiaries in accordance with the respective
organizational documents of the Company or the Subsidiary, as the case may be,
and the rights (charter and statutory) and material franchises of the Company
and each of the Subsidiaries; provided, however, that the Company shall not be
required to preserve any such right or franchise, or the corporate existence of
any Subsidiary, if the Board of Directors of the Company shall determine that
the preservation thereof is no longer desirable in the conduct of the business
of the Company and each of the Subsidiaries, taken as a whole and that the loss
thereof is not adverse in any material respect to the Holders.

 

SECTION 4.05. Payment of Taxes and Other Claims.

 

24



--------------------------------------------------------------------------------

The Company will pay or discharge or cause to be paid or discharged, before the
same shall become delinquent, (a) all material taxes, assessments and
governmental charges levied or imposed upon it or any of the Subsidiaries or
upon the income, profits or property of it or any of the Subsidiaries and (b)
all lawful claims for labor, materials and supplies which, in each case, if
unpaid, might by law become a material liability or Lien upon the property of it
or any of the Subsidiaries; provided, however, that the Company shall not be
required to pay or discharge or cause to be paid or discharged any such tax,
assessment, charge or claim the amount, applicability or validity of which is
being contested in good faith by appropriate proceedings and for which adequate
provision has been made or for which adequate reserves, to the extent required
under GAAP, have been taken.

 

SECTION 4.06. Maintenance of Properties and Insurance.

 

(a) The Company shall cause all material properties owned by or leased by it or
any of its Subsidiaries used or useful to the conduct of its business or the
business of any of its Subsidiaries to be maintained and kept in normal
condition, repair and working order and supplied with all necessary equipment
and shall cause to be made all necessary repairs, renewals and replacements
thereof, all as in its judgment may be reasonably necessary, so that the
business carried on in connection therewith may be properly conducted at all
times; provided, however, that nothing in this Section 4.06 shall prevent the
Company or any of the Subsidiaries from discontinuing the use, operation or
maintenance of any of such properties, or disposing of any of them, if such
properties are, in the reasonable and good faith judgment of the Board of
Directors of the Company or such Subsidiary, as the case may be, no longer
reasonably necessary in the conduct of their respective businesses or such
disposition is otherwise permitted by this Note Agreement.

 

(b) The Company shall provide or cause to be provided, for itself and each of
its Subsidiaries, insurance (including appropriate self-insurance) against loss
or damage of the kinds that, in the reasonable, good faith judgment of the Board
of Directors of the Company, are adequate and appropriate for the conduct of the
business of the Company and such Subsidiaries in a prudent manner, with
reputable insurers or with the government of the United States of America or an
agency or instrumentality thereof, in such amounts, with such deductibles and by
such methods as shall be customary, in the good faith judgment of the Board of
Directors of the Company, for companies similarly situated in the industry.

 

SECTION 4.07. Compliance Certificate; Notice of Default.

 

(a) The Company shall deliver to the Holders, within 90 days after the end of
each of the Company’s fiscal years, an Officers’ Certificate (signed by the
principal executive officer, principal financial officer and principal
accounting officer) stating that a review of its activities and the activities
of its Subsidiaries during the preceding fiscal year has been made under the
supervision of the signing officers with a view to determining whether it has
kept, observed, performed and fulfilled its obligations under this Note
Agreement and further stating, as to each such officer signing such certificate,
that to the best of his knowledge the Company during such preceding fiscal year
has kept, observed, performed and fulfilled each and every such obligation and
no Default or Event of Default has occurred during such year and at the date of
such certificate there is no Default or Event of Default that has occurred and
is continuing or, if such signers do know of such Default or Event of Default,
the certificate shall describe the Default or Event of Default and its status in
reasonable detail.

 

(b) So long as any of the Securities are outstanding, if any Default or Event of
Default has occurred and is continuing, the Company shall promptly deliver to
the Holders an Officers’ Certificate specifying such event, notice or other
action within 10 Business Days of its becoming aware of such occurrence.

 

25



--------------------------------------------------------------------------------

SECTION 4.08. Compliance with Laws.

 

The Company will comply, and will cause each of the Subsidiaries to comply, with
all applicable statutes, rules, regulations, orders and restrictions of the
United States, all states and municipalities thereof, and of any governmental
department, commission, board, regulatory authority, bureau, agency and
instrumentality of the foregoing, in respect of the conduct of their respective
businesses and the ownership of their respective properties, except for such
noncompliances as are being contested in good faith and by appropriate
proceedings and except for such noncompliances as would not in the aggregate
have a material adverse effect on the financial condition or results of
operations of the Company and its Subsidiaries taken as a whole.

 

SECTION 4.09. Commission Reports.

 

(a) The Company will deliver to the Holders promptly, but in any event no later
than 15 days after it files with the Commission, copies of the quarterly and
annual reports and of the information, documents and other reports, if any,
which the Company is required to file with the Commission pursuant to Section 13
or 15(d) of the Exchange Act.

 

(b) Regardless of whether the Company is required to furnish such reports to its
stockholders pursuant to the Exchange Act, the Company (at its own expense)
shall cause its consolidated financial statements, comparable to those which
would have been required to appear in annual or quarterly reports, to be
delivered to the Holders.

 

SECTION 4.10. Limitations on Transactions with Affiliates.

 

The Company will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, enter into or permit to exist any transaction or series
of related transactions with any of its Affiliates (an “Affiliate Transaction”),
other than

 

(x) Affiliate Transactions permitted under the next paragraph and

 

(y) Affiliate Transactions on terms that are no less favorable to the Company or
such Restricted Subsidiary than those that might reasonably have been obtained
in a comparable transaction at such time on an arm’s-length basis from a Person
that is not an Affiliate;

 

provided, however, that for a transaction or series of related transactions with
an aggregate value of $1 million or more, such determination shall be made in
good faith by a majority of the disinterested members of the Board of the
Directors of the Company.

 

The foregoing restrictions shall not apply to

 

(1) reasonable fees and compensation paid to, and indemnity provided on behalf
of, officers, directors, employees or consultants of the Company or any
Subsidiary as determined in good faith by the Company’s Board of Directors;

 

(2) transactions between or among the Company and any of its Restricted
Subsidiaries so long as no portion of the minority interest in such Restricted
Subsidiary is owned by an Affiliate of the Company (other than a Wholly Owned
Subsidiary of the Company or directors or officers of such Subsidiary that hold
stock of such Subsidiary to the extent that local law requires a resident of
such jurisdiction to own stock of such company) or between or among such

 

26



--------------------------------------------------------------------------------

Restricted Subsidiaries; provided such transactions are not otherwise prohibited
by this Note Agreement;

 

(3) any agreement, understanding or arrangement in effect as of the Issue Date
or any amendment thereto or any transaction contemplated thereby (including
pursuant to any amendment thereto) or in any replacement agreement thereto so
long as any such amendment or replacement agreement is not more disadvantageous
to the Holders in any material respect, taken as a whole, than the original
agreement as in effect on the Issue Date;

 

(4) Permitted Investments and Restricted Payments permitted by this Note
Agreement; and

 

(5) commercially reasonable transactions between the Company or a Restricted
Subsidiary and any Joint Venture in the Ordinary Course of Business that have
been determined by the Board of Directors of the Company to comply with clause
(y) of the first paragraph above.

 

SECTION 4.11. Limitation on Dividend and Other Payment

                                    Restrictions Affecting Subsidiaries.

 

The Company will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, create or otherwise cause or permit to exist or become
effective any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary to

 

(a) pay dividends or make any other distributions on or in respect of its
Capital Stock;

 

(b) make loans or advances to or pay any Indebtedness or other obligation owed
to the Company or any other Restricted Subsidiary of the Company; or

 

(c) transfer any of its property or assets to the Company or any other
Restricted Subsidiary of the Company,

 

except for such encumbrances or restrictions existing under or by reason of:

 

(1) applicable law and agreements with governmental authorities with respect to
assets located in their jurisdiction,

 

(2) the Securities, this Note Agreement or any Guarantee,

 

(3) the Company’s 12% Senior Subordinated Notes due April 26, 2007, the 2002
Note Agreement or any Guarantee thereunder,

 

(4) (A) customary provisions restricting (1) the subletting or assignment of any
lease or (2) the transfer of copyrighted or patented materials, (B) provisions
in agreements that restrict the assignment of such agreements or rights
thereunder or (C) provisions of a customary nature contained in the terms of
Capital Stock restricting the payment of dividends and the making of
distributions on Capital Stock,

 

(5) any agreement or instrument governing Acquired Indebtedness, which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than (a) the Person or the properties or assets of
the Person so acquired (including the Capital Stock of such Person), or (b) any
Restricted Subsidiary having no assets other than

 

27



--------------------------------------------------------------------------------

(i) the Person or the properties or assets of the Person so acquired (including
the Capital Stock of such Person) and (ii) other assets having a fair market
value not in excess of $2 million, and, in each case, the monetary proceeds
thereof,

 

(6) any agreement or instrument governing Senior Debt or Guarantor Senior Debt,
including the Credit Agreement,

 

(7) any agreement or instrument governing Indebtedness incurred pursuant to
clause (12) of the definition of Permitted Indebtedness,

 

(8) restrictions on the transfer of assets subject to any Lien permitted under
this Note Agreement,

 

(9) restrictions imposed by any agreement to sell assets not in violation of
this Note Agreement to any Person pending the closing of such sale,

 

(10) customary rights of first refusal with respect to the Company’s and its
Restricted Subsidiaries’ interests in their respective Restricted Subsidiaries
and Joint Ventures,

 

(11) Indebtedness of a Person that was a Restricted Subsidiary at the time of
incurrence and the incurrence of which Indebtedness is permitted by Section
4.03; provided that such encumbrances and restrictions apply only to such
Restricted Subsidiary and its assets; and provided, further, that the Board of
Directors of the Company has determined in good faith, at the time of creation
of each such encumbrance or restriction, that such encumbrances and restrictions
would not singly or in the aggregate have a materially adverse effect on the
Holders of the Securities,

 

(12) the subordination of any Indebtedness owed by the Company or any of its
Restricted Subsidiaries to the Company or any other Restricted Subsidiary to any
other Indebtedness of the Company or any of its Restricted Subsidiaries;
provided (A) such other Indebtedness is permitted under this Note Agreement and
(B) the Board of Directors of the Company has determined in good faith, at the
time of creation of each such encumbrance or restriction, that such encumbrances
and restrictions would not singly or in the aggregate have a materially adverse
effect on the Holders of the Securities, or

 

(13) an agreement effecting a refinancing, replacement or substitution of
Indebtedness issued, assumed or incurred pursuant to an agreement referred to in
clauses (2), (3), (5) and (6) above or any other agreement evidencing
Indebtedness permitted under this Note Agreement; provided, however, that the
provisions relating to such encumbrance or restriction contained in any such
refinancing, replacement or substitution agreement or any such other agreement
are not less favorable to the Company in any material respect as determined by
the Board of Directors of the Company than the provisions of the Indebtedness
being refinanced.

 

SECTION 4.12. Limitation on Liens.

 

The Company will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, create, incur, assume or suffer to exist any Lien
securing Indebtedness (other than Permitted Liens) upon any property or asset
now owned or hereafter acquired by them, or any income or profits therefrom, or
assign or convey any right to receive income therefrom; provided, however, that
in addition to creating Permitted Liens on their properties or assets, the
Company and any of its Restricted Subsidiaries may create any Lien securing
Indebtedness upon any of their properties and assets

 

28



--------------------------------------------------------------------------------

(including, but not limited to, any Capital Stock of its Subsidiaries) if the
Securities are equally and ratably secured.

 

SECTION 4.13. Change of Control.

 

(a) Upon the occurrence of a Change of Control, each Holder will have the right
to require that the Company repurchase all or a portion of such Holder’s
Securities, at a purchase price equal to 101% of the principal amount thereof,
plus accrued and unpaid interest, if any, to the date of repurchase.

 

(b) Prior to the mailing of the notice described in paragraph (c) below, but in
any event within 30 days following any Change of Control, the Company covenants
to use reasonable efforts in good faith to obtain the requisite consents under
the Credit Agreement and all such other Senior Debt to permit the purchase of
the Securities as provided below.

 

The Company shall first comply with the covenant in the immediately preceding
sentence before it shall be required to repurchase Securities pursuant to the
provisions described below. The Company’s failure to comply with this Section
4.13 if such consents are not obtained despite such efforts shall not constitute
an Event of Default.

 

(c) Within 10 days following the date upon which a Change of Control occurred,
the Company shall send, by first class mail, a notice to each Holder, which
notice shall govern the terms of the Change of Control offer to purchase (the
“Change of Control Offer”). The notice to the Holders shall contain all
instructions and materials necessary to enable such Holders to tender Securities
pursuant to the Change of Control Offer. Such notice shall state:

 

(1) that the Change of Control Offer is being made pursuant to this Section 4.13
and that all Securities tendered and not withdrawn will be accepted for payment;

 

(2) the purchase price (including the amount of accrued interest) and the
purchase date, which shall be no earlier than 30 days nor later than 45 days
from the date such notice is mailed, other than as may be required by law (the
“Change of Control Payment Date”);

 

(3) that any Security not tendered will continue to accrue interest;

 

(4) that, unless the Company defaults in making payment therefor, any Security
accepted for payment pursuant to the Change of Control Offer shall cease to
accrue interest after the Change of Control Payment Date;

 

(5) that Holders electing to have a Security purchased pursuant to a Change of
Control Offer will be required to surrender the Security, with the form entitled
“Option of Holder to Elect Purchase” on the reverse of the Security completed,
to the Company at the address specified in the notice prior to 5:00 p.m. New
York City time on the third Business Day prior to the Change of Control Payment
Date;

 

(6) that Holders will be entitled to withdraw their election if the Company
receives, not later than 5:00 p.m. New York time on the second Business Day
prior to the Change of Control Payment Date, a telegram, telex, facsimile
transmission or letter setting forth the name of the Holder, the principal
amount of the Securities the Holder delivered for purchase and a statement that
such Holder is withdrawing his election to have such Security purchased;

 

29



--------------------------------------------------------------------------------

(7) that Holders whose Securities are purchased only in part will be issued new
Securities in a principal amount equal to the unpurchased portion of the
Securities surrendered; and

 

(8) the circumstances and relevant facts regarding such Change of Control.

 

On or before the Change of Control Payment Date, the Company shall accept for
payment Securities or portions thereof tendered (in integral multiples of
$1,000) pursuant to the Change of Control Offer. The Company shall promptly mail
to the Holders of Securities so accepted payment in an amount equal to the
purchase price plus accrued and unpaid interest, if any, thereon to the Change
of Control Payment Date and shall promptly mail to such Holders new Securities
equal in principal amount to any unpurchased portion of the Securities
surrendered. Any Securities not so accepted shall be promptly mailed by the
Company to the Holder thereof.

 

The Company shall comply with the requirements of Rule 14e-1 under the Exchange
Act and any other securities laws and regulations thereunder to the extent, if
any, such laws and regulations are applicable in connection with the repurchase
of Securities pursuant to a Change of Control Offer. To the extent the
provisions of any securities laws or regulations conflict with the provisions
under this Section 4.13, the Company shall comply with the applicable securities
laws and regulations and shall not be deemed to have breached its obligations
under this Section 4.13 by virtue thereof.

 

SECTION 4.14. Limitation on Preferred Stock of Restricted Subsidiaries.

 

The Company will not permit any of its Restricted Subsidiaries that are not
Guarantors of the Securities to issue any Preferred Stock (other than to the
Company or to a Wholly Owned Restricted Subsidiary of the Company) or permit any
Person (other than the Company or a Wholly Owned Restricted Subsidiary of the
Company) to own any Preferred Stock of any Restricted Subsidiary of the Company
that is not a Guarantor of the Securities.

 

SECTION 4.15. Limitation on Sale and Leaseback Transactions.

 

The Company will not, and will not permit any Restricted Subsidiary to, enter
into any Sale and Leaseback Transaction; provided that the Company and any
Guarantor may enter into a Sale and Leaseback Transaction if

 

(1) the Company or such Guarantor could have

 

(a) incurred Indebtedness in an amount equal to the Attributable Debt relating
to such Sale and Leaseback Transaction pursuant to Section 4.03 and

 

(b) incurred a Lien to secure such Indebtedness pursuant to Section 4.12,

 

(2) the gross cash proceeds of such Sale and Leaseback Transaction are at least
equal to the fair market value, as determined in good faith by the Board of
Directors and set forth in an Officers’ Certificate, of the property that is the
subject of such Sale and Leaseback Transaction and

 

(3) the transfer of assets in such Sale and Leaseback Transaction is permitted
by, and the Company or the applicable Guarantor applies the proceeds of such
transaction in accordance with, Section 4.16.

 

30



--------------------------------------------------------------------------------

SECTION 4.16. Limitation on Asset Sales.

 

The Company will not, and will not permit any of its Restricted Subsidiaries to,
consummate an Asset Sale unless

 

(1) the Company or the applicable Restricted Subsidiary, as the case may be,
receives consideration at the time of such Asset Sale at least substantially
equal to the fair market value of the assets sold or otherwise disposed of
(taking into account any associated liabilities and other considerations), as
determined in good faith by the Company’s Board of Directors, and

 

(2) upon the consummation of an Asset Sale, the Company shall apply directly or
through a Restricted Subsidiary, or cause such Restricted Subsidiary to apply,
the Net Cash Proceeds relating to such Asset Sale within 360 days of receipt
thereof either (A) to repay Senior Debt (and in the case of any Indebtedness
outstanding under a revolving credit facility, to permanently reduce the amounts
that may be reborrowed thereunder by an equivalent amount), with the Net Cash
Proceeds received in respect thereof, (B) to reinvest in Productive Assets, or
(C) a combination of prepayment, reduction and investment permitted by the
foregoing clauses (2)(A) and (2)(B);

 

On the 361st day after an Asset Sale or such earlier date, if any, as the Board
of Directors of the Company or of such Restricted Subsidiary determines not to
apply the Net Cash Proceeds relating to such Asset Sale as set forth in clauses
(2)(A), (2)(B) and (2)(C) of the preceding sentence (each, a “Net Proceeds Offer
Trigger Date”), such aggregate amount of Net Cash Proceeds which have not been
so applied on or before such Net Proceeds Offer Trigger Date as permitted in
clauses (2)(A), (2)(B) and (2)(C) of the preceding sentence (each, a “Net
Proceeds Offer Amount”) shall be applied by the Company to make an offer to
repurchase (the “Net Proceeds Offer”) on a date (the “Net Proceeds Offer Payment
Date”) not less than 30 nor more than 45 days following the applicable Net
Proceeds Offer Trigger Date, from all Holders on a pro rata basis that amount of
Securities equal to the Net Proceeds Offer Amount multiplied by a fraction, the
numerator of which is the aggregate principal amount of Securities then
outstanding and the denominator of which is the sum of the aggregate principal
amount of Securities and Pari Passu Indebtedness then outstanding (the “Pro Rata
Share”), at a price equal to 100% of the principal amount of the Securities to
be repurchased, plus accrued interest to the date of repurchase.

 

Notwithstanding the foregoing, if a Net Proceeds Offer Amount is less than $2
million, the application of the Net Cash Proceeds constituting such Net Proceeds
Offer Amount to a Net Proceeds Offer may be deferred until such time as such Net
Proceeds Offer Amount plus the aggregate amount of all Net Proceeds Offer
Amounts arising subsequent to the Net Proceeds Offer Trigger Date relating to
such initial Net Proceeds Offer Amount from all Asset Sales by the Company and
its Restricted Subsidiaries aggregates at least $2 million, at which time the
Company shall apply all Net Cash Proceeds constituting all Net Proceeds Offer
Amounts that have been so deferred to make a Net Proceeds Offer, the first date
the aggregate of all such deferred Net Proceeds Offer Amounts is equal to $2
million or more being deemed to be a Net Proceeds Offer Trigger Date. To the
extent that the aggregate purchase price of Securities tendered pursuant to any
Net Proceeds Offer is less than the Pro Rata Share, the Company or any Guarantor
may use such amount for general corporate purposes. Upon completion of any Net
Proceeds Offer, the Net Proceeds Offer Amount shall be reset to zero.

 

Notwithstanding the first two paragraphs of this Section 4.16, the Company and
its Restricted Subsidiaries will be permitted to consummate an Asset Sale
without complying with such paragraphs to the extent

 

31



--------------------------------------------------------------------------------

(1) any portion of the consideration for such Asset Sale constitutes Productive
Assets

 

and

 

(2) such Asset Sale is for substantially fair market value, as determined in
good faith by the Company’s Board of Directors; provided that the fair market
value of any consideration not constituting Productive Assets received by the
Company or any of its Restricted Subsidiaries in connection with any Asset Sale
permitted to be consummated under this paragraph shall constitute Net Cash
Proceeds subject to the provisions of the first two paragraphs of this Section
4.16.

 

Notice of a Net Proceeds Offer shall be mailed, by first-class mail, by the
Company to Holders of Securities at their last registered address not less than
15 days nor more than 30 days before the Net Proceeds Offer Payment Date. The
notice shall contain all instructions and materials necessary to enable such
Holders to tender Securities pursuant to the Net Proceeds Offer and shall state
the following terms:

 

(1) that the Net Proceeds Offer is being made pursuant to this Section 4.16,
that all Securities tendered will be accepted for payment; provided, however,
that if the aggregate principal amount of Securities tendered in a Net Proceeds
Offer plus accrued interest at the expiration of such offer exceeds the
aggregate amount of the Net Proceeds Offer, the Company shall purchase the
Securities on a pro rata basis and that the Net Proceeds Offer shall remain open
for a period of 20 Business Days or such longer period as may be required by
law;

 

(2) the purchase price (including the amount of accrued interest) and the Net
Proceeds Offer Payment Date (which shall be not less than 30 nor more than 45
days following the applicable Net Proceeds Offer Trigger Date;

 

(3) that any Security not tendered will continue to accrue interest;

 

(4) that, unless the Company defaults in making payment therefor, any Security
accepted for payment pursuant to the Net Proceeds Offer shall cease to accrue
interest after the Net Proceeds Offer Payment Date;

 

(5) that Holders electing to have a Security purchased pursuant to a Net
Proceeds Offer will be required to surrender the Security, with the form
entitled “Option of Holder to Elect Purchase” on the reverse of the Security
completed, to the Company at the address specified in the notice prior to the
close of business on the Business Day prior to the Net Proceeds Offer Payment
Date;

 

(6) that Holders will be entitled to withdraw their election if the Company
receives, not later than the second Business Day prior to the Net Proceeds Offer
Payment Date, a telegram, telex, facsimile transmission or letter setting forth
the name of the Holder, the principal amount of the Securities such Holder
delivered for purchase and a statement that such Holder is withdrawing his
election to have such Securities purchased; and

 

(7) that Holders whose Securities are purchased only in part will be issued new
Securities in a principal amount equal to the unpurchased portion of the
Securities surrendered.

 

If an offer is made to repurchase the Securities pursuant to a Net Proceeds
Offer, the Company will and will cause its Restricted Subsidiaries to comply
with all tender offer rules under state

 

32



--------------------------------------------------------------------------------

and federal securities laws, including, but not limited to, Section 14(e) under
the Exchange Act and Rule 14e-1 thereunder, to the extent applicable to such
offer. To the extent that the provisions of any securities laws or regulations
conflict with this Section 4.16, the Company shall comply with the applicable
securities laws and obligations and shall not be deemed to have breached its
obligations hereunder by virtue thereof.

 

SECTION 4.17. Limitation of Guarantees by Restricted Subsidiaries.

 

Any Guarantee of the Securities by a Restricted Subsidiary shall provide by its
terms that it shall be automatically and unconditionally released and
discharged, without any further action required on the part of or any Holder,
upon:

 

(1) the unconditional release of such Restricted Subsidiary from its liability
in respect of any and all other Indebtedness; or

 

(2) any sale or other disposition (by merger or otherwise) to any Person which
is not a Restricted Subsidiary of the Company, of all of the Company’s Capital
Stock in, or all or substantially all of the assets of, such Restricted
Subsidiary; provided, however, that

 

(a) such sale or disposition of such Capital Stock or assets is otherwise in
compliance with the terms of this Note Agreement and

 

(b) such assumption, guarantee or other liability of such Restricted Subsidiary
has been released by the holders of the other Indebtedness so guaranteed.

 

SECTION 4.18. Stay, Extension and Usury Laws.

 

The Company covenants (to the extent that it may lawfully do so) that it will
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law wherever enacted,
now or at any time hereafter in force, which may affect the covenants or the
performance of this Note Agreement; and the Company (to the extent it may
lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it will not, by resort to any such law, hinder, delay or
impede the execution of any power herein granted to the Holders, but will suffer
and permit the execution of every such power as though no such law had been
enacted.

 

ARTICLE FIVE

 

SUCCESSOR CORPORATION

 

SECTION 5.01. Merger, Consolidation and Sale of Assets.

 

The Company will not, in a single transaction or series of related transactions,
consolidate or merge with or into any Person, or sell, assign, transfer, lease,
convey or otherwise dispose of (or cause or permit any Restricted Subsidiary of
the Company to sell, assign, transfer, lease, convey or otherwise dispose of)
all or substantially all of the Company’s assets (determined on a consolidated
basis for the Company and its Restricted Subsidiaries) whether as an entirety or
substantially as an entirety to any Person unless:

 

33



--------------------------------------------------------------------------------

(1) either (A) the Company or a Restricted Subsidiary of the Company shall be
the surviving or continuing corporation or (B) the Person, if other than the
Company or a Restricted Subsidiary of the Company, formed by such consolidation
or into which the Company is merged or the Person which acquires by sale,
assignment, transfer, lease, conveyance or other disposition of all or
substantially all of the Company’s assets determined on a consolidated basis for
the Company and its Restricted Subsidiaries (the “Surviving Entity”) (x) shall
be a corporation or limited liability company organized and validly existing
under the laws of the United States or any State thereof or the District of
Columbia and (y) shall expressly assume the due and punctual payment of the
principal of and premium, if any, and interest on all of the Securities and the
performance of every covenant of the Securities or this Note Agreement on the
part of the Company to be performed or observed;

 

(2) immediately before and immediately after giving effect to such transaction
and the assumption contemplated by clause (1)(B)(y) above, including, without
limitation, giving effect to any Indebtedness and Acquired Indebtedness incurred
or anticipated to be incurred and any Lien granted in connection with or in
respect of the transaction, no Default or Event of Default shall have occurred
and be continuing;

 

(3) immediately after giving effect to such transaction the Consolidated Total
Debt Ratio would not be greater than 3 to 1; and

 

(4) the Company or the Surviving Entity shall have delivered to the Holders an
Officers’ Certificate and an Opinion of Counsel stating that such consolidation,
merger, sale, assignment, transfer, lease, conveyance or other disposition shall
comply with the applicable provisions of this Note Agreement and that all
conditions precedent in this Note Agreement relating to the execution of such
transaction have been satisfied.

 

For purposes of the foregoing, the transfer, by lease, assignment, sale or
otherwise, in a single transaction or series of transactions, of all or
substantially all of the properties or assets of one or more Restricted
Subsidiaries of the Company, other than to a Wholly Owned Subsidiary that is a
Guarantor, the Capital Stock of which constitutes all or substantially all of
the properties and assets of the Company, shall be deemed to be the transfer of
all or substantially all of the properties and assets of the Company.

 

Upon any consolidation, combination or merger or any transfer of all or
substantially all of the assets of the Company in accordance with the foregoing,
in which the Company is not the continuing corporation, the successor Person
formed by such consolidation or into which the Company is merged or to which
such conveyance, lease or transfer is made shall succeed to, and be substituted
for, and may exercise every right and power of, the Company under this Note
Agreement and the Securities with the same effect as if such surviving entity
had been named as such and the Company shall be relieved of all of its
obligations and duties under this Note Agreement and the Securities.

 

Each Guarantor, other than any Guarantor whose Guarantee is to be released in
accordance with the terms of the Guarantee and this Note Agreement, will not,
and the Company will not cause or permit any Guarantor to, consolidate with or
merge with or into any Person other than the Company or any other Guarantor
unless:

 

(1) the entity formed by or surviving any such consolidation or merger, if other
than the Guarantor, or to which such sale, lease, conveyance or other
disposition shall have been made is a corporation organized and existing under
the laws of the United States or any State thereof or the District of Columbia;

 

34



--------------------------------------------------------------------------------

(2) such entity assumes all of the obligations of the Guarantor on the
Guarantee; and

 

(3) immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing; and

 

(4) immediately after giving effect to such transaction the Consolidated Total
Debt Ratio would not be greater than 3 to 1.

 

Any merger or consolidation of a Guarantor with and into the Company, with the
Company being the surviving entity, or another Guarantor that is a Wholly Owned
Restricted Subsidiary of the Company need not comply with this Section 5.01.

 

SECTION 5.02. Successor Corporation Substituted.

 

Upon any such consolidation, merger, conveyance, lease or transfer of all or
substantially all of the assets of the Company in accordance with Section 5.01,
in which the Company is not the surviving Person, the successor Person formed by
such consolidation or into which the Company is merged or to which such
conveyance, lease or transfer is made will succeed to, and be substituted for,
and may exercise every right and power of, the Company under this Note Agreement
and the Securities with the same effect as if such successor had been named as
the Company therein. When a successor corporation assumes all of the Obligations
of the Company hereunder and under the Securities and agrees to be bound hereby
and thereby, the predecessor shall be released from such Obligations.

 

ARTICLE SIX

 

DEFAULT AND REMEDIES

 

SECTION 6.01. Events of Default.

 

An “Event of Default” means any of the following events:

 

(a) the failure to pay interest on any Securities when the same becomes due and
payable and the default continues for a period of 15 days;

 

(b) the failure to pay the principal on any Securities, when such principal
becomes due and payable, at maturity, upon redemption or otherwise, including
the failure to make a payment to purchase Securities tendered pursuant to a
Change of Control Offer or a Net Proceeds Offer;

 

(c) a default in the observance or performance of any other covenant or
agreement contained in this Note Agreement, which default, in the case of any
default which is susceptible of cure, continues for a period of 30 days after
the Company receives written notice specifying the default, and demanding that
such default be remedied, from the Holders of at least 25% in outstanding
principal amount of the Securities;

 

(d) the failure to pay at final maturity, giving effect to any extensions
thereof, the principal amount of any Indebtedness of the Company or any
Restricted Subsidiary of the Company, other than intercompany Indebtedness, and
such failure continues for a period of 20 days or more, or the acceleration of
the final stated maturity of any such Indebtedness, which acceleration is not
rescinded, annulled or otherwise cured within 10 days of receipt by the

 

35



--------------------------------------------------------------------------------

Company or such Restricted Subsidiary of notice of any such acceleration, if, in
either case, the aggregate principal amount of such Indebtedness, together with
the principal amount of any other such Indebtedness in default for failure to
pay principal at final maturity or which has been accelerated, in each case with
respect to which the time periods described above have passed, aggregates $5
million or more at any time;

 

(e) one or more judgments in an aggregate amount in excess of $1 million shall
have been rendered against the Company or any of its Restricted Subsidiaries and
such judgments remain undischarged, unpaid or unstayed for a period of 60 days;

 

(f) the Company or any of its Restricted Subsidiaries (i) admits in writing its
inability to pay its debts generally as they become due, (ii) commences a
voluntary case or proceeding under any Bankruptcy Law with respect to itself,
(iii) consents to the entry of a judgment, decree or order for relief against it
in an involuntary case or proceeding under any Bankruptcy Law, (iv) consents to
the appointment of a custodian of it or for substantially all of its property,
(v) consents to or acquiesces in the institution of a bankruptcy or an
insolvency proceeding against it, (vi) makes a general assignment for the
benefit of its creditors or (vii) takes any partnership or corporate action, as
the case may be, to authorize or effect any of the foregoing;

 

(g) a court of competent jurisdiction enters a judgment, decree or order for
relief in respect of the Company or any of its Restricted Subsidiaries in an
involuntary case or proceeding under any Bankruptcy Law, which shall (i) approve
as properly filed a petition seeking reorganization, arrangement, adjustment or
composition in respect of the Company or any of its Significant Subsidiaries,
(ii) appoint a custodian of the Company or any of its Significant Subsidiaries
or for substantially all of any of their property or (iii) order the winding-up
or liquidation of its affairs; and such judgment, decree or order shall remain
unstayed and in effect for a period of 60 consecutive days;

 

(h) any Subsidiary Guarantee of any Restricted Subsidiary of the Company shall
for any reason cease to be, or shall be asserted in writing by any responsible
officer of such Restricted Subsidiary of the Company or the Company not to be,
in full force and effect (except as may be otherwise contemplated by this Note
Agreement) or enforceable in accordance with its terms.

 

SECTION 6.02. Acceleration.

 

If an Event of Default (other than an Event of Default specified in Section
6.01(f) or (g)) shall occur and be continuing, the Holders of at least 25% in
principal amount of outstanding Securities may declare the principal of and
accrued and unpaid interest on all the Securities to be due and payable by
notice in writing to the Company specifying the respective Event of Default and
that it is a “notice of acceleration”, and the same shall become immediately due
and payable. If an Event of Default specified in Section 6.01(f) or (g) occurs
and is continuing, then all unpaid principal of and premium, if any, and accrued
and unpaid interest on all of the outstanding Securities shall ipso facto become
and be immediately due and payable without any declaration or other act on the
part of any Holder.

 

At any time after a declaration of acceleration with respect to the Securities
as described in the preceding paragraph, the Holders of at least 75% in
principal amount of the Securities may rescind and cancel such declaration and
its consequences (i) if the rescission would not conflict with any judgment or
decree, (ii) if all existing Events of Default have been cured or waived except
nonpayment of principal or interest that has become due solely because of the
acceleration, (iii) to the extent the payment of such interest is lawful,
interest on overdue installments of interest and overdue principal, which has
become due otherwise than by such declaration of acceleration, has been paid,
and (iv) in the event of the

 

36



--------------------------------------------------------------------------------

cure or waiver of an Event of Default of the type described in clause (f) or (g)
of Section 6.01, the Holder shall have received an Officers’ Certificate that
such Event of Default has been cured or waived. No such rescission shall affect
any subsequent Default or impair any right consequent thereto.

 

SECTION 6.03. Other Remedies.

 

If an Event of Default occurs and is continuing, the Holders of not less than
25% in principal amount of the outstanding Securities may pursue any available
remedy by proceeding at law or in equity to collect the payment of principal of
or interest on the Securities or to enforce the performance of any provision of
the Securities, this Note Agreement or the Guarantees. No remedy is exclusive of
any other remedy. All available remedies are cumulative to the extent permitted
by law.

 

SECTION 6.04. Waiver of Past Defaults.

 

The Holders of not less than 75% in principal amount of the outstanding
Securities by written notice to the Company may waive an existing Default or
Event of Default and its consequences, except a Default in the payment of
principal of or interest on any Security as specified in clauses (a) and (b) of
Section 6.01. When a Default or Event of Default is waived, it is cured and
ceases.

 

SECTION 6.05. Control.

 

The Holders of not less than 75% in principal amount of the outstanding
Securities may direct the time, method and place of conducting any proceeding
for any remedy available to the Holders or exercising any trust or power
conferred on it.

 

SECTION 6.06. Rights of Holders To Receive Payment.

 

Notwithstanding any other provision of this Note Agreement, the right of any
Holder to receive payment of principal of and interest on a Security, on or
after the respective due dates expressed in such Security, or to bring suit for
the enforcement of any such payment on or after such respective dates, shall not
be impaired or affected without the written consent of the Holder.

 

ARTICLE SEVEN

 

AMENDMENTS, SUPPLEMENTS AND WAIVERS

 

SECTION 7.01. Without Consent of Holders.

 

The Company may amend or supplement this Note Agreement or the Securities
without notice to or consent of any Securityholder:

 

(1) to evidence the succession in accordance with Article Five hereof of another
Person to the Company and the assumption by any such successor of the covenants
of the Company herein, and in the Securities; or

 

(2) to make any change that would provide any additional benefit or rights to
the Securityholders or that does not adversely affect the rights of any
Securityholder in any material respect;

 

37



--------------------------------------------------------------------------------

provided that the Company has delivered to the Holders an Officers’ Certificate,
stating that such amendment or supplement complies with the provisions of this
Section 7.01. After an amendment under this Section 7.01 becomes effective, the
Company shall mail to Holders a notice briefly describing such amendment.

 

SECTION 7.02. With Consent of Holders.

 

The Company, with the written consent of the Holder or Holders of at least 75%
in aggregate principal amount unless a greater principal amount is specified
herein of the outstanding Securities, may amend or supplement this Note
Agreement, the Securities, without notice to any other Securityholders. The
Holder or Holders of at least 75% in aggregate principal amount unless a greater
principal amount is specified herein of the outstanding Securities may waive
compliance by the Company with any provision of this Note Agreement or the
Securities without notice to any other Securityholder. Without the consent of
each Securityholder affected, however, no amendment, supplement or waiver,
including a waiver pursuant to Section 6.04, may:

 

(1) reduce the amount of Securities whose Holders must consent to an amendment,
supplement or waiver;

 

(2) reduce the rate of or change or have the effect of changing the time for
payment of interest, including defaulted interest, on any Securities;

 

(3) reduce the principal of or change or have the effect of changing the fixed
maturity of any Securities, or change the date on which any Securities may be
subject to redemption or repurchase, or reduce the redemption or repurchase
price therefor;

 

(4) make any Securities payable in money other than that stated in the
Securities;

 

(5) make any change in provisions of this Note Agreement protecting the right of
each Holder to receive payment of principal of and interest on such Security on
or after the due date thereof or to bring suit to enforce such payment, or
permitting Holders of at least 75% in principal amount of the Securities to
waive Defaults or Events of Default (other than Defaults or Events of Default
with respect to the payment of principal of or interest on the Securities); or

 

(6) modify or change any provision of this Note Agreement or the related
definitions that adversely affects the ranking of the Securities or the
Guarantees.

 

In addition, following the occurrence of a Change of Control, as the case may
be, without the consent of Holders of at least 75% of the outstanding aggregate
principal amount of Securities, an amendment, supplement or waiver may not make
any change to the Company’s obligations to make and consummate the required
Change of Control Offer or modify any of the provisions or definitions with
respect thereto.

 

It shall not be necessary for the consent of the Holders under this Section 7.02
to approve the particular form of any proposed amendment, supplement or waiver,
but it shall be sufficient if such consent approves the substance thereof.

 

After an amendment, supplement or waiver under this Section 7.02 becomes
effective, the Company shall mail to the Holders affected thereby a notice
briefly describing the amendment, supplement or waiver. Any failure of the
Company to mail such notice, or any defect therein, shall not,

 

38



--------------------------------------------------------------------------------

however, in any way impair or affect the validity of any such amendment,
supplement, waiver or supplemental indenture.

 

SECTION 7.03. Revocation and Effect of Consents.

 

Until an amendment, waiver or supplement becomes effective, a consent to it by a
Holder is a continuing consent by the Holder and every subsequent Holder of a
Security or portion of a Security that evidences the same debt as the consenting
Holder’s Security, even if notation of the consent is not made on any Security.
However, any such Holder or subsequent Holder may revoke the consent as to his
Security or portion of his Security by notice to the Company received before the
Holders of the requisite principal amount of Securities have consented (and not
theretofore revoked such consent) to the amendment, supplement or waiver.

 

The Company may, but shall not be obligated to, fix a record date for the
purpose of determining the Holders entitled to consent to any amendment,
supplement or waiver. If a record date is fixed, then notwithstanding the last
sentence of the immediately preceding paragraph, those Persons who were Holders
at such record date (or their duly designated proxies), and only those Persons,
shall be entitled to revoke any consent previously given, whether or not such
Persons continue to be Holders after such record date. No such consent shall be
valid or effective for more than 90 days after such record date.

 

SECTION 7.04. Notation on or Exchange of Securities.

 

If an amendment, supplement or waiver changes the terms of a Security, the
Company may require the Holder of the Security to deliver it to the Company. The
Company may place an appropriate notation on the Security about the changed
terms and return it to the Holder. Alternatively, if the Company so determines,
the Company in exchange for the Security shall issue a new Security that
reflects the changed terms. Failure to make the appropriate notation or issue a
new Security shall not affect the validity and effect of such amendment,
supplement or waiver.

 

ARTICLE EIGHT

 

SUBORDINATION OF SECURITIES

 

SECTION 8.01. Securities Subordinated to Senior Debt.

 

The Company covenants and agrees, and each Holder of the Securities by
acceptance thereof likewise covenants and agrees, that all Securities shall be
issued subject to the provisions of this Article Eight; and each person holding
any Security, whether upon original issue or upon transfer, assignment or
exchange thereof, accepts and agrees that all payments of the principal of, or
premium, if any, and interest on the Securities by the Company shall, to the
extent and in the manner set forth in this Article Eight, be subordinated and
junior in right of payment to the prior payment in full in cash of all amounts
payable under Senior Debt, whether outstanding on the Issue Date or thereafter
incurred.

 

SECTION 8.02. No Payment on Securities in Certain Circumstances.

 

(a) No direct or indirect payment by or on behalf of the Company of principal
of, or premium, if any, and interest on the Securities, whether pursuant to the
terms of the Securities, upon acceleration, pursuant to a Change of Control
Offer or Net Proceeds Offer or otherwise, shall be made to the Holders of
Securities if (i) a default in the payment of the principal of, or premium, if
any, and interest

 

39



--------------------------------------------------------------------------------

on Designated Senior Debt occurs and is continuing beyond any applicable period
of grace or (ii) any other default occurs and is continuing with respect to
Designated Senior Debt that permits holders of the Designated Senior Debt as to
which such default relates to accelerate its maturity and the Holder receives a
written notice of such other default (a “Payment Blockage Notice”) from the
Company or the holders of any Designated Senior Debt (with a copy to the
Company) until all Obligations with respect to such Designated Senior Debt are
paid in full; payments on the Securities shall be resumed (x) in the case of a
payment default, upon the date on which such default is cured or waived and (y)
in case of a nonpayment default, the earlier of the date on which such
nonpayment default is cured or waived or 179 days after the date on which the
applicable Payment Blockage Notice is received by the Holder (such period being
referred to herein as the “Payment Blockage Period”), unless the maturity of any
Designated Senior Debt has been accelerated (and written notice of such
acceleration has been received by the Company).

 

Notwithstanding anything herein or in the Securities to the contrary, (x) in no
event shall a Payment Blockage Period extend beyond 179 days from the date the
Payment Blockage Notice in respect thereof was given and (y) not more than one
Payment Blockage Period may be commenced with respect to the Securities during
any period of 360 consecutive days. No nonpayment default that existed or was
continuing on the date of delivery of any Payment Blockage Notice shall be, or
be made, the basis for a subsequent Payment Blockage Notice (it being understood
that any subsequent action, or any breach of any covenant for a period
commencing after the date of receipt of such Payment Blockage Notice, that, in
either case, would give rise to such a default pursuant to any provisions under
which a default previously existed or was continuing shall constitute a new
default for this purpose).

 

(b) In the event that, notwithstanding the foregoing, any payment shall be
received by any Holder when such payment is prohibited by Section 8.02(a), such
payment shall be held in trust for the benefit of, and shall be paid over or
delivered to, the holders of Designated Senior Debt or their respective
representatives, or to the trustee or trustees under any indenture pursuant to
which any of such Designated Senior Debt may have been issued, as their
respective interests may appear, but only to the extent that, upon notice to the
holders of Designated Senior Debt that such prohibited payment has been made,
the holders of the Designated Senior Debt (or their representative or
representatives or a trustee) notify the Company and the Holders in writing of
the amounts then due and owing on the Designated Senior Debt, if any, and only
the amounts specified in such notice shall be paid to the holders of Designated
Senior Debt.

 

(c) Nothing herein shall prohibit the Company from making scheduled payments of
interest on the Securities at the times and in the amounts originally provided
for herein so long as no default or event of default on Designated Senior Debt
has occurred and is continuing.

 

SECTION 8.03. Payment Over of Proceeds upon Dissolution, Etc.

 

(a) Upon any payment or distribution of assets or securities of the Company of
any kind or character, whether in cash, property or securities, upon any
dissolution or winding-up or liquidation or reorganization of the Company,
whether voluntary or involuntary or in bankruptcy, insolvency, receivership or
other similar proceedings, an assignment for the benefit of creditors or any
marshaling of the Company’s assets, the holders of Senior Debt shall be entitled
to receive payment in full in cash of all Obligations due in respect of such
Senior Debt (including interest after the commencement of any proceeding at the
rate specified in the applicable Senior Debt) before the Holders of the
Securities shall be entitled to receive any payment by the Company of the
principal of, or premium, if any, and interest on the Securities, or any payment
by the Company to acquire any of the Securities for cash, property or
securities, or any distribution with respect to the Securities of any cash,
property or securities (except that the Holders may receive and retain Permitted
Junior Securities). Before any payment (other than Permitted Junior Securities)
may be made by, or on behalf of, the Company of the principal of, or

 

40



--------------------------------------------------------------------------------

premium, if any, and interest on the Securities upon any such dissolution or
winding-up or liquidation or reorganization, any payment or distribution of
assets or securities of the Company of any kind or character, whether in cash,
property or securities, to which the Holders of the Securities would be
entitled, but for the subordination provisions of this Note Agreement, shall be
made by the Company or by any receiver, trustee in bankruptcy, liquidating
trustee, agent or other Person making such payment or distribution, directly to
the holders of the Senior Debt (to such holders as their interests may appear,
on the basis of the respective amounts of Senior Debt held by such holders) or
their representatives or agent or agents under any agreement or indenture
pursuant to which any of such Senior Debt may have been issued, as their
respective interests may appear, to the extent necessary to pay all such Senior
Debt in full in cash after giving effect to any prior or concurrent payment,
distribution or provision therefor to or for the holders of such Senior Debt.

 

(b) In the event that, notwithstanding the foregoing provision prohibiting such
payment or distribution, any payment or distribution of assets or securities of
the Company of any kind or character, whether in cash, property or securities,
shall be received by any Holder of Securities at a time when such payment or
distribution is prohibited by Section 8.03(a) and before all obligations in
respect of Senior Debt are paid in full in cash, or payment provided for, such
payment or distribution shall be received and held in trust for the benefit of,
and shall be paid over or delivered to, the holders of Senior Debt (to such
holders as their interests may appear, on the basis of the respective amounts of
Senior Debt held by such holders) or their respective representatives, or to the
trustee or trustees or agent or agents under any indenture pursuant to which any
of such Senior Debt may have been issued, as their respective interests may
appear, for application to the payment of Senior Debt remaining unpaid until all
such Senior Debt has been paid in full in cash after giving effect to any prior
or concurrent payment, distribution or provision therefor to or for the holders
of such Senior Debt.

 

The consolidation of the Company with, or the merger of the Company with or
into, another corporation or the liquidation or dissolution of the Company
following the conveyance or transfer of its property as an entirety, or
substantially as an entirety, to another corporation upon the terms and
conditions provided in Article Five shall not be deemed a dissolution,
winding-up, liquidation or reorganization for the purposes of this Section 8.03
if such other corporation shall, as a part of such consolidation, merger,
conveyance or transfer, comply with the conditions stated in Article Five.

 

SECTION 8.04. Subrogation.

 

Upon the payment in full in cash of all Senior Debt, or provision for payment,
the Holders of the Securities shall be subrogated (equally and ratably with the
holders of all Indebtedness of the Company which by its terms is not superior in
right of payment to the Securities and which ranks on a parity with the
Securities) to the rights of the holders of Senior Debt to receive payments or
distributions of cash, property or securities of the Company made on such Senior
Debt until the principal of, or premium, if any, and interest on the Securities
shall be paid in full in cash; and, for the purposes of such subrogation, no
payments or distributions to the holders of the Senior Debt of any cash,
property or securities to which the Holders of the Securities would be entitled
except for the provisions of this Article Eight, and no payment over pursuant to
the provisions of this Article Eight to the holders of Senior Debt by Holders of
the Securities shall, as between the Company, its creditors other than holders
of Senior Debt, and the Holders of the Securities, be deemed to be a payment by
the Company to or on account of the Senior Debt. It is understood that the
provisions of this Article Eight are and are intended solely for the purpose of
defining the relative rights of the Holders of the Securities, on the one hand,
and the holders of the Senior Debt, on the other hand.

 

If any payment or distribution to which the Holders of the Securities would
otherwise have been entitled but for the provisions of this Article Eight shall
have been applied, pursuant to the

 

41



--------------------------------------------------------------------------------

provisions of this Article Eight, to the payment of all amounts payable under
Senior Debt, then and in such case, the Holders of the Securities shall be
entitled to receive from the holders of such Senior Debt any payments or
distributions received by such holders of Senior Debt in excess of the amount
required to make payment in full, or provision for payment, of such Senior Debt.

 

SECTION 8.05. Obligations of Company Unconditional.

 

Nothing contained in this Article Eight or elsewhere in this Note Agreement or
in the Securities is intended to or shall impair, as between the Company and the
Holders of the Securities, the obligation of the Company, which is absolute and
unconditional, to pay to the Holders of the Securities the principal of, or
premium, if any, and interest on the Securities as and when the same shall
become due and payable in accordance with their terms, or is intended to or
shall affect the relative rights of the Holders of the Securities and creditors
of the Company other than the holders of the Senior Debt, nor shall anything
herein or therein prevent the Holder of any Security from exercising all
remedies otherwise permitted by applicable law upon default under this Note
Agreement, subject to the rights, if any, under this Article Eight of the
holders of the Senior Debt in respect of cash, property or securities of the
Company received upon the exercise of any such remedy.

 

Without limiting the generality of the foregoing, nothing contained in this
Article Eight shall restrict the right of the Holders of Securities to take any
action to declare the Securities to be due and payable prior to their stated
maturity pursuant to Article Six or to pursue any rights or remedies hereunder;
provided, however, that all Senior Debt then due and payable shall first be paid
in full before the Holders of the Securities are entitled to receive any direct
or indirect payment from the Company of principal of, or premium, if any, and
interest on the Securities.

 

SECTION 8.06. Reliance on Judicial Order or Certificate of

                                    Liquidating Agent.

 

Upon any payment or distribution of assets or securities referred to in this
Article Eight, the Holders of the Securities shall be entitled to rely upon any
order or decree made by any court of competent jurisdiction in which bankruptcy,
dissolution, winding-up, liquidation or reorganization proceedings are pending,
or upon a certificate of the receiver, trustee in bankruptcy, liquidating
trustee, agent or other person making such payment or distribution, delivered to
the Holders of the Securities for the purpose of ascertaining the Persons
entitled to participate in such distribution, the holders of the Senior Debt and
other Indebtedness of the Company, the amount thereof or payable thereon, the
amount or amounts paid or distributed thereon and all other facts pertinent
thereto or to this Article Eight.

 

SECTION 8.07. Subordination Rights Not Impaired by Acts or

                                    Omissions of the Company or Holders of
Senior Debt.

 

No right of any present or future holders of any Senior Debt to enforce
subordination as provided herein shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of the Company or by any act
or failure to act, in good faith, by any such holder, or by any noncompliance by
the Company or the holders of the Senior Debt with the terms of this Note
Agreement, regardless of any knowledge thereof which any such holder may have or
otherwise be charged with. The provisions of this Article Eight are intended to
be for the benefit of, and shall be enforceable directly by, the holders of
Senior Debt.

 

SECTION 8.08. This Article Not to Prevent Events of Default.

 

42



--------------------------------------------------------------------------------

The failure to make a payment on account of principal of, or premium, if any,
and interest on the Securities by reason of any provision of this Article Eight
shall not be construed as preventing the occurrence of an Event of Default
specified in clause (a) or (b) of Section 6.01.

 

SECTION 8.09. No Waiver of Subordination Provisions.

 

Without in any way limiting the generality of Section 8.07, the holders of
Senior Debt may, at any time and from time to time, without the consent of or
notice to the Holders of the Securities, without incurring responsibility to the
Holders of the Securities and without impairing or releasing the subordination
provided in this Article Eight or the obligations hereunder of the Holders of
the Securities to the holders of Senior Debt, do any one or more of the
following: (a) change the manner, place or terms of payment or extend the time
of payment of, or renew or alter, Senior Debt or any instrument evidencing the
same or any agreement under which Senior Debt is outstanding or secured; (b)
sell, exchange, release or otherwise deal with any property pledged, mortgaged
or otherwise securing Senior Debt; (c) release any Person liable in any manner
for the collection of Senior Debt; and (d) exercise or refrain from exercising
any rights against the Company and any other Person.

 

SECTION 8.10. Acceleration of Securities.

 

If payment of the Securities is accelerated because of an Event of Default, the
Company shall promptly notify holders of the Senior Debt of the acceleration.

 

ARTICLE NINE

 

GUARANTEE OF SECURITIES

 

SECTION 9.01. Unconditional Guarantee.

 

Each of the Guarantors hereby, jointly and severally, absolutely, irrevocably
and unconditionally guarantees, on a senior subordinated basis as hereinafter
set forth (such guarantee to be referred to herein as a “Guarantee”) to each
Holder of a Security that: (a) the principal of, premium, if any, and interest
on the Securities shall be promptly paid in full when due (subject to any
applicable grace periods) whether at maturity, upon redemption at the option of
Holders pursuant to the provisions of the Securities relating thereto, by
acceleration or otherwise, and interest on the overdue principal and (to the
extent permitted by law) interest, if any, on the Securities and all other
Obligations of the Company to the Holders hereunder or thereunder and all other
Obligations shall be promptly paid in full or performed, all in accordance with
the terms hereof and thereof; and (b) in case of any extension of time of
payment or renewal of any Securities or any of such other Obligations, the same
shall be promptly paid in full when due or performed in accordance with the
terms of the extension or renewal, subject to any applicable grace period,
whether at maturity, by acceleration or otherwise. Failing payment when due of
any amount so guaranteed, or failing performance of any other obligation of the
Company to the Holders under this Note Agreement or under the Securities, for
whatever reason, each Guarantor shall be obligated to pay, or to perform or
cause the performance of, the same immediately. An Event of Default under this
Note Agreement or the Securities shall constitute an event of default under this
Guarantee, and shall entitle the Holders of Securities to accelerate the
Obligations of the Guarantors hereunder in the same manner and to the same
extent as the Obligations of the Company.

 

Each of the Guarantors hereby agrees that its Obligations hereunder shall be
absolute, irrevocable and unconditional, irrespective of the validity,
regularity or enforceability of the Securities or

 

43



--------------------------------------------------------------------------------

this Note Agreement, the absence of any action to enforce the same, any waiver
or consent by any Holder of the Securities with respect to any provisions hereof
or thereof, any release of any other Guarantor, the recovery of any judgment
against the Company, any action to enforce the same, whether or not a Guarantee
is affixed to any particular Security, or any other circumstance which might
otherwise constitute a legal or equitable discharge or defense of a Guarantor.
Each of the Guarantors hereby waives the benefit of diligence, presentment,
demand of payment, filing of claims with a court in the event of insolvency or
bankruptcy of the Company, any right to require a proceeding first against the
Company, protest, notice and all demands whatsoever and covenants that its
Guarantee shall not be discharged except by complete performance of the
Obligations contained in the Securities, this Note Agreement and this Guarantee.
This Guarantee is a guarantee of payment and not of collection. If any Holder is
required by any court or otherwise to return to the Company or to any Guarantor,
or any custodian, trustee, liquidator or other similar official acting in
relation to the Company or such Guarantor, any amount paid by the Company or
such Guarantor to such Holder, this Guarantee, to the extent theretofore
discharged, shall be reinstated in full force and effect. Each Guarantor further
agrees that, as between it, on the one hand, and the Holders of Securities on
the other hand, (a) the maturity of the Obligations guaranteed hereby may be
accelerated as provided in Article Six for the purposes of this Guarantee,
notwithstanding any stay, injunction or other prohibition preventing such
acceleration in respect of the Obligations guaranteed hereby, and (b) in the
event of any acceleration of such Obligations as provided in Article Six hereof,
such Obligations (whether or not due and payable) shall forthwith become due and
payable by the Guarantors for the purpose of this Guarantee.

 

No stockholder, officer, director, employee or incorporator, past, present or
future, or any Guarantor, as such, shall have any personal liability under this
Guarantee by reason of his, her or its status as such stockholder, officer,
director, employee or incorporator.

 

Each Guarantor that makes a payment or distribution under its Guarantee shall be
entitled to a contribution from each other Guarantor in an amount pro rata,
based on the net assets of each Guarantor, determined in accordance with GAAP.

 

SECTION 9.02. Limitations on Guarantees.

 

The Obligations of each Guarantor under its Guarantee are limited to the maximum
amount which, after giving effect to all other contingent and fixed liabilities
of such Guarantor and after giving effect to any collections from or payments
made by or on behalf of any other Guarantor in respect of the Obligations of
such other Guarantor under its Guarantee or pursuant to its contribution
Obligations under this Note Agreement, will result in the Obligations of such
Guarantor under the Guarantee not constituting a fraudulent conveyance or
fraudulent transfer under any laws of the United States, any state or territory
of the United States or the District of Columbia.

 

SECTION 9.03. Execution and Delivery of Guarantee.

 

To evidence the Guarantee set forth in Section 9.01, each Guarantor hereby
agrees that a notation of such Guarantee, substantially in the form of Exhibit B
hereto, shall be endorsed on each Security. Such Guarantee shall be executed on
behalf of each Guarantor by either manual or facsimile signature of two Officers
of each Guarantor, who, in each case, shall have been duly authorized to so
execute by all requisite corporate action. The validity and enforceability of
any Guarantee shall not be affected by the fact that it is not affixed to any
particular Security.

 

Each of the Guarantors hereby agrees that its Guarantee set forth in Section
9.01 shall remain in full force and effect (unless released in accordance with
Section 9.04) notwithstanding any failure to endorse on each Security a notation
of such Guarantee.

 

44



--------------------------------------------------------------------------------

SECTION 9.04. Release of a Guarantor.

 

(a) Upon the sale or disposition of all of the Capital Stock of a Guarantor by
the Company, or upon the consolidation or merger of a Guarantor with or into any
Person in compliance with Article Five (in each case, other than to the Company
or an Affiliate of the Company), or if any Guarantor is dissolved or liquidated
in accordance with this Note Agreement, such Guarantor’s Guarantee shall be
released, and such Guarantor and each Subsidiary of such Guarantor that is also
a Guarantor shall be deemed released from all Obligations under this Note
Agreement and the Securities without any further action required on the part of
the Company or any Holder. Any Guarantor not so released or the entity surviving
such Guarantor, as applicable, shall remain or be liable under its Guarantee as
provided in this Article Nine. In addition, a Guarantor’s Guarantee will also be
released and such Guarantor will also be released from all Obligations under
this Note Agreement and the Securities if such Guarantor is released from any
and all guarantees of other Indebtedness of the Company.

 

(b) The Holders shall deliver an appropriate instrument evidencing the release
of a Guarantor upon receipt of a request by the Company or such Guarantor
accompanied by an Officers’ Certificate certifying as to compliance with this
Section 9.04.

 

The Holders shall execute any documents reasonably requested by the Company or a
Guarantor in order to evidence the release of such Guarantor from its
Obligations under its Guarantee endorsed on the Securities and under this
Article Nine.

 

Except as set forth in Articles Four and Five and this Section 9.04, nothing
contained in this Note Agreement or in any of the Securities shall prevent any
consolidation or merger of a Guarantor with or into the Company or another
Guarantor or shall prevent any sale or conveyance of the property of a Guarantor
as an entirety or substantially as an entirety to the Company or another
Guarantor.

 

SECTION 9.05. Waiver of Subrogation.

 

Until all of the Securities are discharged and paid in full, each Guarantor
hereby irrevocably waives and agrees not to exercise any claim or other rights
which it may now or hereafter acquire against the Company that arise from the
existence, payment, performance or enforcement of the Company’s Obligations
under the Securities or this Note Agreement and such Guarantor’s Obligations
under this Guarantee and this Note Agreement, in any such instance including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution, indemnification, and any right to participate in any claim or
remedy of the Holders against the Company, whether or not such claim, remedy or
right arises in equity, or under contract, statute or common law, including,
without limitation, the right to take or receive from the Issuer, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim or other rights. If any amount
shall be paid to any Guarantor in violation of the preceding sentence and any
amounts owing to the Holders of Securities under the Securities, this Note
Agreement, or any other document or instrument delivered under or in connection
with such agreements or instruments, shall not have been paid in full, such
amount shall have been deemed to have been paid to such Guarantor for the
benefit of, and held in trust for the benefit of the Holders and shall forthwith
be paid to such Holders to be credited and applied to the Obligations in favor
of the Holders, whether matured or unmarred, in accordance with the terms of
this Note Agreement. Each Guarantor acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated by this Note
Agreement and that the waiver set forth in this Section 9.05 is knowingly made
in contemplation of such benefits.

 

45



--------------------------------------------------------------------------------

SECTION 9.06. Obligations Continuing.

 

Subject to Section 9.04, the Obligations of each Guarantor hereunder shall be
continuing and shall remain in full force and effect until all the Obligations
have been paid and satisfied in full.

 

SECTION 9.07. Obligations Reinstated.

 

Subject to Section 9.04, the Obligations of each Guarantor hereunder shall
continue to be effective or shall be reinstated, as the case may be, if at any
time any payment which would otherwise have reduced the Obligations of any
Guarantor hereunder (whether such payment shall have been made by or on behalf
of the Company or by or on behalf of a Guarantor) is rescinded or reclaimed from
any of the Holders upon the insolvency, bankruptcy, liquidation or
reorganization of the Company or any Guarantor or otherwise, all as though such
payment had not been made. If demand for, or acceleration of the time for,
payment by the Company is stayed upon the insolvency, bankruptcy, liquidation or
reorganization of the Company, all such Indebtedness otherwise subject to demand
for payment or acceleration shall nonetheless be payable by each Guarantor as
provided herein.

 

SECTION 9.08. Waiver.

 

Without in any way limiting the provisions of Section 9.01, each Guarantor
hereby waives notice or proof of reliance by the Holders upon the Obligations of
any Guarantor hereunder, and diligence, presentment, demand for payment on the
Company, protest or notice of dishonor of any of the Obligations.

 

SECTION 9.09. No Obligation To Take Action Against the Company.

 

Neither the Holders nor any other Person shall have any obligation to enforce or
exhaust any rights or remedies or to take any other steps under any security for
the Obligations or against the Company or any other Person or any property of
the Company or any other Person before the Holders are entitled to demand
payment and performance by any or all Guarantors of their liabilities and
Obligations under their Guarantees or under this Note Agreement.

 

SECTION 9.10. Amendment, Etc.

 

No amendment, modification or waiver of any provision of this Note Agreement
relating to any Guarantor or consent to any departure by any Guarantor or any
other Person from any such provision will in any event be effective unless it is
signed by such Guarantor, other than a release pursuant to Section 9.04.

 

SECTION 9.11. No Waiver; Cumulative Remedies.

 

No failure to exercise and no delay in exercising, on the part of the Holders,
any right, remedy, power or privilege hereunder or under this Note Agreement or
the Securities, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder or under
this Note Agreement or the Securities preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The
rights, remedies, powers and privileges in the Guarantee and under this Note
Agreement, the Securities and any other document or instrument between a
Guarantor and/or the Company and the Holders are cumulative and not exclusive of
any rights, remedies, powers and privilege provided by law.

 

46



--------------------------------------------------------------------------------

SECTION 9.12. Successors and Assigns.

 

Each Guarantee shall be binding upon and inure to the benefit of each Guarantor
and the Holders and their respective successors and permitted assigns, except
that no Guarantor may assign any of its Obligations hereunder or thereunder.

 

SECTION 9.13. Contribution.

 

In order to provide for just and equitable contribution among the Guarantors,
the Guarantors agree, inter se, that in the event any payment or distribution is
made by any Guarantor (a “Funding Guarantor”) under its Guarantee, such Funding
Guarantor shall be entitled to contribution from all other Guarantors in a pro
rata amount based on the net assets (determined in accordance with GAAP) of each
Guarantor (including the Funding Guarantor) for all payments, damages and
expenses incurred by that Funding Guarantor in discharging the Company’s
Obligations with respect to the Securities or any other Guarantor’s Obligations
with respect to its Guarantee.

 

SECTION 9.14. Future Guarantors.

 

The Company shall cause each of the Company’s Restricted Subsidiaries to the
extent required by the provisions of this Note Agreement to execute and deliver,
within a reasonable time thereafter, a supplemental Note Agreement or other
agreement of guaranty and thereby become a Guarantor bound by the Guarantee of
the Securities in the form set forth in Article Nine hereof (without such
Guarantor being required to execute and deliver its Guarantee endorsed on the
securities); provided that no Subsidiary organized outside the United States of
America and no Unrestricted Subsidiary shall be required to become a Guarantor.

 

ARTICLE TEN

 

SUBORDINATION OF GUARANTEE

 

SECTION 10.01. Guarantee Obligations Subordinated to Guarantor

                                      Senior Debt.

 

Each Guarantor covenants and agrees, each Holder of the Securities by acceptance
thereof likewise covenants and agrees, that all Guarantees shall be issued
subject to the provisions of this Article Ten; and each person holding any
Guarantee, whether upon original issue or upon transfer, assignment or exchange
thereof, accepts and agrees that all payments of the principal of, or premium,
if any, and interest on the Securities pursuant to the Guarantee made by or on
behalf of such Guarantor shall, to the extent and in the manner set forth in
this Article Ten, be subordinated and junior in right of payment to the prior
payment in full in cash of all amounts payable under Guarantor Senior Debt of
such Guarantor.

 

SECTION 10.02. No Payment on Guarantee in Certain Circumstances.

 

(a) No direct or indirect payment by or on behalf of any Guarantor of principal
of or interest on the Securities, whether pursuant to the terms of the
Securities or the Guarantees, upon acceleration, pursuant to a Change of Control
Offer or Net Proceeds Offer or otherwise, shall be made to the Holders of
Securities if (i) a default in the payment of the principal of, or premium, if
any, and interest on Designated Guarantor Senior Debt occurs and is continuing
beyond any applicable period of grace or

 

47



--------------------------------------------------------------------------------

(ii) any other default occurs and is continuing with respect to Designated
Guarantor Senior Debt that permits holders of the Designated Guarantor Senior
Debt as to which such default relates to accelerate its maturity and the Holder
receives a written notice of such other default (a “Guarantor Payment Blockage
Notice”) from the Company or a Guarantor or the holders of any Designated
Guarantor Senior Debt (with a copy to the Company) until all Obligations with
respect to such Designated Guarantor Senior Debt are paid in full; payments on
the Securities shall be resumed (x) in the case of a payment default, upon the
date on which such default is cured or waived and (y) in case of a nonpayment
default, the earlier of the date on which such nonpayment default is cured or
waived or 179 days after the date on which the applicable Guarantor Payment
Blockage Notice is received by the Holder (such period being referred to herein
as the “Guarantor Payment Blockage Period”), unless the maturity of any
Designated Guarantor Senior Debt has been accelerated (and written notice of
such acceleration has been received by the Company).

 

Notwithstanding anything herein or in the Securities to the contrary, (x) in no
event shall a Guarantor Payment Blockage Period extend beyond 179 days from the
date the Guarantor Payment Blockage Notice in respect thereof was given and (y)
not more than one Guarantor Payment Blockage Period may be commenced with
respect to the Securities during any period of 360 consecutive days. No
nonpayment default that existed or was continuing on the date of delivery of any
Guarantor Payment Blockage Notice shall be, or be made, the basis for a
subsequent Guarantor Payment Blockage Notice (it being understood that any
subsequent action, or any breach of any covenant for a period commencing after
the date of receipt of such Guarantor Payment Blockage Notice, that, in either
case, would give rise to such a default pursuant to any provisions under which a
default previously existed or was continuing shall constitute a new default for
this purpose).

 

(b) In the event that, notwithstanding the foregoing, any payment shall be
received by any Holder when such payment is prohibited by Section 10.02(a), such
payment shall be held in trust for the benefit of, and shall be paid over or
delivered to, the holders of such Designated Guarantor Senior Debt or their
respective representatives, or to the trustee or trustees under any indenture
pursuant to which any of such Designated Guarantor Senior Debt may have been
issued, as their respective interests may appear, but only to the extent that,
upon notice to the holders of such Designated Guarantor Senior Debt that such
prohibited payment has been made, the holders of such Designated Guarantor
Senior Debt (or their representative or representatives or a trustee) notify the
Company and the Holders in writing of the amounts then due and owing on such
Designated Guarantor Senior Debt, if any, and only the amounts specified in such
notice shall be paid to the holders of such Designated Guarantor Senior Debt.

 

SECTION 10.03. Payment Over of Proceeds upon Dissolution, Etc.

 

(a) Upon any payment or distribution of assets or securities of any Guarantor of
any kind or character, whether in cash, property or securities, upon any
dissolution or winding-up or liquidation or reorganization of such Guarantor,
whether voluntary or involuntary or in bankruptcy, insolvency, receivership or
other similar proceedings, the holders of Guarantor Senior Debt of such
Guarantor shall be entitled to receive payment in full in cash of all
Obligations due in respect of such Guarantor Senior Debt before the Holders of
the Securities shall be entitled to receive any payment by such Guarantor of the
principal of, or premium, if any, and interest or on the Securities pursuant to
its Guarantee, or any payment to acquire any of the Securities for cash,
property or securities, or any distribution with respect to the Securities of
any cash, property or securities (except that Holders may receive and retain
Permitted Junior Securities). Before any payment (other than Permitted Junior
Securities) may be made by, or on behalf of, any Guarantor of the principal of,
or premium, if any, and interest on the Securities upon any such dissolution or
winding-up or liquidation or reorganization, any payment or distribution of
assets or securities of such Guarantor of any kind or character, whether in
cash, property or securities, to which the Holders of the Securities would be
entitled, but for the subordination provisions of this Note Agreement,

 

48



--------------------------------------------------------------------------------

shall be made by such Guarantor or by any receiver, trustee in bankruptcy,
liquidating trustee, agent or other Person making such payment or distribution,
directly to the holders of the Guarantor Senior Debt of such Guarantor (to such
holders as their interests may appear, on the basis of the respective amounts of
such Guarantor Senior Debt held by such holders) or their representatives or
agent or agents under any agreement or indenture pursuant to which any such
Guarantor Senior Debt may have been issued, as their respective interests may
appear, to the extent necessary to pay all such Guarantor Senior Debt in full in
cash after giving effect to any prior or concurrent payment, distribution or
provision therefor to or for the holders of such Guarantor Senior Debt.

 

(b) In the event that, notwithstanding the foregoing provision prohibiting such
payment or distribution, any payment or distribution of assets or securities of
a Guarantor of any kind or character, whether in cash, property or securities,
shall be received by any Holder of Securities at a time when such payment or
distribution is prohibited by Section 10.03(a) and before all Obligations in
respect of the Guarantor Senior Debt of such Guarantor are paid in full in cash,
or payment provided for, such payment or distribution shall be received and held
in trust for the benefit of, and shall be paid over or delivered to, the holders
of such Guarantor Senior Debt (to such holders as their interests may appear, on
the basis of the respective amounts of Guarantor Senior Debt held by such
holders) or their respective representatives, or to the trustee or trustees or
agent or agents under any indenture pursuant to which any of such Guarantor
Senior Debt may have been issued, as their respective interests may appear, for
application to the payment of the Guarantor Senior Debt remaining unpaid until
all Guarantor Senior Debt has been paid in full in cash after giving effect to
any prior or concurrent payment, distribution or provision therefor to or for
the holders of any Guarantor Senior Debt; provided that the trustee shall be
entitled to receive from the holders of Guarantor Senior Debt written notice of
the amounts owing on the Guarantor Senior Debt.

 

The consolidation of a Guarantor with, or the merger of a Guarantor with or
into, another corporation or the liquidation or dissolution of a Guarantor
following the conveyance or transfer of its property as an entirety, or
substantially as an entirety, to another corporation upon the terms and
conditions provided in Article Five shall not be deemed a dissolution,
winding-up, liquidation or reorganization for the purposes of this Section 10.03
if such other corporation shall, as a part of such consolidation, merger,
conveyance or transfer, comply with the conditions stated in Article Five.

 

SECTION 10.04. Subrogation.

 

Upon the payment in full in cash of all Guarantor Senior Debt of a Guarantor, or
provision for payment, the Holders of the Securities shall be subrogated to the
rights of the holders of Guarantor Senior Debt to receive payments or
distributions of cash, property or securities of such Guarantor made on
Guarantor Senior Debt of such Guarantor until the principal of, or premium, if
any, and interest on the Securities shall be paid in full in cash; and, for the
purposes of such subrogation, no payments or distributions to the holders of
Guarantor Senior Debt of any cash, property or securities to which the Holders
of the Securities would be entitled except for the provisions of this Article
Ten, and no payment over pursuant to the provisions of this Article Ten to the
holders of the Guarantor Senior Debt by Holders of the Securities shall, as
between such Guarantor, its creditors other than holders of such Guarantor
Senior Debt of such Guarantor, and the Holders of the Securities, be deemed to
be a payment by such Guarantor to or on account of the Guarantor Senior Debt of
such Guarantor. It is understood that the provisions of this Article Twelve are
and are intended solely for the purpose of defining the relative rights of the
Holders of the Securities, on the one hand, and the holders of Guarantor Senior
Debt, on the other hand.

 

If any payment or distribution to which the Holders of the Securities would
otherwise have been entitled but for the provisions of this Article Ten shall
have been applied, pursuant to the provisions of this Article Ten, to the
payment of all amounts payable under Guarantor Senior Debt, then

 

49



--------------------------------------------------------------------------------

and in such case, the Holders of the Securities shall be entitled to receive
from the holders of such Guarantor Senior Debt any payments or distributions
received by such holders of Guarantor Senior Debt in excess of the amount
required to make payment in full, or provision for payment, of such Guarantor
Senior Debt.

 

SECTION 10.05. Obligations of Guarantor Unconditional.

 

Nothing contained in this Article Ten or elsewhere in this Note Agreement or in
the Securities or the Guarantees is intended to or shall impair, as between any
Guarantor and the Holders of the Securities, the obligation of such Guarantor,
which is absolute and unconditional, to pay to the Holders of the Securities the
principal of, or premium, if any, and interest on the Securities as and when the
same shall become due and payable in accordance with the terms of its Guarantee,
or is intended to or shall affect the relative rights of the Holders of the
Securities and creditors of the Guarantors other than the holders of Guarantor
Senior Debt, nor shall anything herein or therein prevent the Holder of any
Security from exercising all remedies otherwise permitted by applicable law upon
default under this Note Agreement, subject to the rights, if any, under this
Article Ten of the holders of Guarantor Senior Debt in respect of cash, property
or securities of the Guarantors received upon the exercise of any such remedy.

 

Without limiting the generality of the foregoing, nothing contained in this
Article Ten shall restrict the right of the Holders of Securities to take any
action to declare the Securities to be due and payable prior to their stated
maturity pursuant to Section 6.01 or to pursue any rights or remedies hereunder;
provided, however, that all Guarantor Senior Debt of any Guarantor then due and
payable shall first be paid in full before the Holders of the Securities are
entitled to receive any direct or indirect payment from such Guarantor of
principal of, or premium, if any, and interest on the Securities pursuant to
such Guarantor’s Guarantee.

 

SECTION 10.06. Reliance on Judicial Order or Certificate of

                                       Liquidating Agent.

 

Upon any payment or distribution of assets or securities of any Guarantor
referred to in this Article Ten, the Holders of the Securities shall be entitled
to rely upon any order or decree made by any court of competent jurisdiction in
which bankruptcy, dissolution, winding-up, liquidation or reorganization
proceedings are pending, or upon a certificate of the receiver, trustee in
bankruptcy, liquidating trustee, agent or other person making such payment or
distribution, delivered to the Holders of the Securities for the purpose of
ascertaining the Persons entitled to participate in such distribution, the
holders of Guarantor Senior Debt and other Indebtedness of such Guarantor, the
amount thereof or payable thereon, the amount or amounts paid or distributed
thereon and all other facts pertinent thereto or to this Article Ten.

 

SECTION 10.07. Subordination Rights Not Impaired by Acts or Omissions

                                      of the Guarantors or Holders of Guarantor
Senior Debt.

 

No right of any present or future holders of any Guarantor Senior Debt to
enforce subordination as provided herein shall at any time in any way be
prejudiced or impaired by any act or failure to act on the part of any Guarantor
or by any act or failure to act, in good faith, by any such holder, or by any
noncompliance by any Guarantor with the terms of this Note Agreement, regardless
of any knowledge thereof which any such holder may have or otherwise be charged
with. The provisions of this Article Ten are intended to be for the benefit of,
and shall be enforceable directly by, the holders of Guarantor Senior Debt.

 

SECTION 10.08. This Article Not to Prevent Events of Default.

 

50



--------------------------------------------------------------------------------

The failure to make a payment on account of principal of, or premium, if any,
and interest on the Securities by reason of any provision of this Article Ten
shall not be construed as preventing the occurrence of an Event of Default
specified in clauses (a) or (b) of Section 6.01.

 

SECTION 10.09. No Waiver of Guarantee Subordination Provisions.

 

Without in any way limiting the generality of Section 10.07, the holders of
Guarantor Senior Debt may, at any time and from time to time, without the
consent of or notice to the Holders of the Securities, without incurring
responsibility to the Holders of the Securities and without impairing or
releasing the subordination provided in this Article Ten or the obligations
hereunder of the Holders of the Securities to the holders of Guarantor Senior
Debt, do any one or more of the following: (a) change the manner, place or terms
of payment or extend the time of payment of, or renew or alter, Guarantor Senior
Debt or any instrument evidencing the same or any agreement under which
Guarantor Senior Debt is outstanding or secured; (b) sell, exchange, release or
otherwise deal with any property pledged, mortgaged or otherwise securing
Guarantor Senior Debt; (c) release any Person liable in any manner for the
collection of Guarantor Senior Debt; and (d) exercise or refrain from exercising
any rights against the Guarantor and any other Person.

 

ARTICLE ELEVEN

 

MISCELLANEOUS

 

SECTION 11.01. Notices.

 

Any notices or other communications required or permitted hereunder shall be in
writing, and shall be sufficiently given if made by hand delivery, by
telecopier, by reputable overnight delivery service, or registered mail, postage
prepaid, return receipt requested, addressed as follows:

 

if to the Company or any Guarantor:

 

Casual Male Retail Group, Inc.

555 Turnpike Street

Canton, Massachusetts 02021

 

Attention: Chief Financial Officer

 

Facsimile: (781) 444-7462

 

51



--------------------------------------------------------------------------------

with a copy to

 

Kramer Levin Naftalis & Frankel LLP

919 Third Avenue

New York, New York 10022

 

Attention: Peter G. Smith, Esq.

 

Facsimile: (212) 715-8000

 

if to the Holders, to their respective addresses set forth on or following the
signature pages hereto

or otherwise specified to the Company in writing by notice given in

accordance with this Section 11.01.

 

Each of the Company, the Guarantors and the Holders by written notice to each
other may designate additional or different addresses for notices to such
Person. Any notice or communication to the Company and the Guarantors shall be
deemed to have been given or made as of the date so delivered if personally
delivered; when answered back, if telexed; when receipt is acknowledged, if
telecopied; one (1) business day after mailing by reputable overnight courier;
and five (5) calendar days after mailing if sent by registered mail, postage
prepaid (except that, notwithstanding the foregoing, a notice of change of
address shall not be deemed to have been given until actually received by the
addressee). Notice to the Holders shall be deemed given when actually received
by the Holders.

 

Any notice or communication mailed to a Securityholder shall be mailed to him by
first class mail or other equivalent means at his address as it appears on the
registration books of the Company and shall be sufficiently given to him if so
mailed within the time prescribed.

 

Failure to mail a notice or communication to a Securityholder or any defect in
it shall not affect its sufficiency with respect to other Securityholders. If a
notice or communication is mailed in the manner provided above, it is duly
given, whether or not the addressee receives it.

 

SECTION 11.02. Statements Required in Certificate or Opinion.

 

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Note Agreement, other than the Officers’
Certificate required by Section 4.08(a), shall include:

 

(1) a statement that the Person making such certificate or opinion has read such
covenant or condition and the definitions relating thereto;

 

(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

 

(3) a statement that, in the opinion of such Person, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

 

(4) a statement as to whether or not, in the opinion of each such Person, such
condition or covenant has been complied with; provided, however, that with
respect to matters of fact an Opinion of Counsel may rely on an Officers’
Certificate or certificates of public officials.

 

52



--------------------------------------------------------------------------------

SECTION 11.03. Legal Holidays.

 

A “Legal Holiday” used with respect to a particular place of payment is a
Saturday, a Sunday or a day on which banking institutions in New York, New York,
or at such place of payment are not required to be open. If a payment date is a
Legal Holiday at such place, payment may be made at such place on the next
succeeding day that is not a Legal Holiday, and no interest shall accrue for the
intervening period.

 

SECTION 11.04. Governing Law.

 

THIS NOTE AGREEMENT, THE SECURITIES AND THE GUARANTEES WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO
CONTRACTS MADE AND PERFORMED WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS. EACH OF THE PARTIES HERETO AGREES TO SUBMIT TO
THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE AGREEMENT OR THE SECURITIES
OR THE GUARANTEES.

 

SECTION 11.05. No Recourse Against Others.

 

A director, officer, employee, stockholder or incorporator, as such, of the
Company or any Guarantor shall not have any liability for any Obligations of the
Company or any Guarantor under the Securities, the Guarantees or this Note
Agreement or for any claim based on, in respect of or by reason of such
Obligations or their creation. Each Securityholder by accepting a Security
waives and releases all such liability. Such waiver and release are part of the
consideration for the issuance of the Securities.

 

SECTION 11.06. Successors.

 

All agreements of the Company in this Note Agreement and the Securities shall
bind its successors.

 

SECTION 11.07. Duplicate Originals.

 

All parties may sign any number of copies of this Note Agreement. Each signed
copy or counterpart shall be an original, but all of them together shall
represent the same agreement.

 

SECTION 11.08. Severability.

 

In case any one or more of the provisions in this Note Agreement, in the
Securities or in the Guarantees shall be held invalid, illegal or unenforceable,
in any respect for any reason, the validity, legality and enforceability of any
such provision in every other respect and of the remaining provisions shall not
in any way be affected or impaired thereby, it being intended that all of the
provisions hereof shall be enforceable to the full extent permitted by law.

 

[SIGNATURE PAGES TO FOLLOW]

 

53



--------------------------------------------------------------------------------

SIGNATURES

 

IN WITNESS WHEREOF, the parties hereto have caused this Note Agreement to be
duly executed, all as of the date first written above.

 

THE COMPANY:

CASUAL MALE RETAIL GROUP, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

 

Dennis R. Hernreich

   

Title:

 

Chief Financial Officer

[INITIAL PURCHASERS:]

 

By:

 

 

--------------------------------------------------------------------------------

   

Name:

       

Title:

       

Address:

                                           



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGE TO NOTE AGREEMENT

 

GUARANTORS:

DESIGNS SECURITIES CORPORATION

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

DESIGNS JV CORP.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

DESIGNS ACQUISITION CORP.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

DESIGNS CM ACQUISITION CORP.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

DESIGNS OUTLET, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

DESIGNS APPAREL, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGE TO NOTE AGREEMENT

 

CAPTURE, LLC

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

DESICAND, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

CBDNH, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

DESIGNS CMAL STORE INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

DESIGNS CMAL RETAIL STORE INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

DESIGNS CMAL TBD INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGE TO NOTE AGREEMENT

 

DESIKO, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

DESIKO, LLC

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

LP INNOVATIONS, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

SECUREX LLC

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

EXHIBIT A

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT AS SET FORTH IN THE NEXT SENTENCE. BY
ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE HOLDER: (1)
REPRESENTS THAT IT IS AN “ACCREDITED INVESTOR” (AS DEFINED IN RULE 501(a)(1),
(2), (3) OR (7) OF REGULATION D UNDER THE SECURITIES ACT (AN “AI”), (2) AGREES
THAT IT WILL NOT RESELL OR OTHERWISE TRANSFER THIS NOTE EXCEPT (A) TO THE
COMPANY, (B) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144 UNDER THE
SECURITIES ACT, (C) TO AN AI THAT, PRIOR TO SUCH TRANSFER, FURNISHES THE COMPANY
A SIGNED LETTER CONTAINING CERTAIN CUSTOMARY REPRESENTATIONS AND AGREEMENTS
RELATING TO THE TRANSFER OF THIS NOTE (THE FORM OF WHICH CAN BE OBTAINED FROM
THE COMPANY) AND AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY THAT SUCH
TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT, OR (D) IN ACCORDANCE WITH
ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND
BASED UPON AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY) AND, IN EACH CASE,
IN ACCORDANCE WITH THE APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES OR ANY OTHER APPLICABLE JURISDICTION, AND (3) AGREES THAT IT WILL DELIVER
TO EACH PERSON TO WHICH THIS NOTE OR AN INTEREST HEREIN IS TRANSFERRED A NOTICE
SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND, AND (4) FURTHER AGREES THAT IT MAY
NOT RESELL OR OTHERWISE TRANSFER THIS NOTE EXCEPT (X) IN DENOMINATIONS OF NOT
LESS THAN $250,000 AND (Y) WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY, WHICH
CONSENT SHALL NOT UNREASONABLY BE WITHHELD.

 

THIS NOTE IS SUBJECT AND SUBORDINATE TO THE LIABILITIES OF CASUAL MALE RETAIL
GROUP, INC. DUE OR TO BECOME DUE TO FLEET RETAIL FINANCE INC., AS AGENT,
PURSUANT TO A SUBORDINATION AGREEMENT DATED JULY 2, 2003.

 

CASUAL MALE RETAIL GROUP, INC.

 

12% Senior Subordinated Note

due 2010

 

No.         $            

 

CASUAL MALE RETAIL GROUP, INC., a Delaware corporation (the “Company”, which
term includes any successor corporation), for value received, promises to pay to
            , or registered assigns, the principal sum of             
($            ) on July 2, 2010.

 

Interest Payment Dates: July 31 and January 31.

 

Reference is made to the further provisions of this Security contained herein,
which will for all purposes have the same effect as if set forth at this place.

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Security to be signed manually
or by facsimile by its duly authorized officers.

 

CASUAL MALE RETAIL GROUP, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

A-2



--------------------------------------------------------------------------------

CASUAL MALE RETAIL GROUP, INC.

12% Senior Subordinated Note

due 2010

 

1.   Interest.

 

CASUAL MALE RETAIL GROUP, INC., a Delaware corporation (the “Company”), promises
to pay interest on the principal amount of this Security at the rate per annum
shown above. The Company will pay interest semi-annually on July 31 and January
31 of each year (each an “Interest Payment Date”), commencing July 31, 2003.
Interest on the Securities will accrue from the most recent date on which
interest has been paid in full or, if interest has not been paid in full, from
            , 2003. Interest will be computed on the basis of a 360-day year of
twelve 30-day months or in the case of a partial month, the actual number of
days elapsed.

 

The Company shall pay interest at the rate of interest then borne by the
Securities on overdue installments of principal and on overdue installments of
interest to the extent lawful as provided in the Note Agreement. The interest
rate in respect of any overdue installment of interest on the Securities which
is not paid when due by virtue of Article 8 of the Note Agreement (as defined
below) shall be increased by 500 basis points, to a rate of 17% per annum.

 

2.   Method of Payment.

 

The Company shall pay interest on the Securities (except defaulted interest) to
the persons who are the registered Holders at the close of business on the
Interest Payment Date. Holders must surrender Securities to the Company at its
principal place of business to collect principal payments. The Company shall pay
principal and interest in money of the United States that at the time of payment
is legal tender for payment of public and private debts (“U.S. Legal Tender”).
However, the Company may pay principal and interest by wire transfer of Federal
funds, or interest by check payable in such U.S. Legal Tender. The Company shall
deliver any such interest payment to a Holder at the Holder’s registered
address.

 

3.   Note Agreement.

The Company issued the Securities under a Note Agreement, dated as of July 2,
2003 (the “Note Agreement”), by and among the Company, the Guarantors named
therein and the Initial Purchasers. Capitalized terms herein are used as defined
in the Note Agreement unless otherwise defined herein. The terms of the
Securities include those stated in the Note Agreement and as it may be amended
from time to time.

 

4.   Optional Redemption.

 

The Securities will be redeemable, at the Company’s option, in whole at any time
or in part from time to time after July 2, 2004, upon not less than 15 nor more
than 30 days’ notice, at the redemption prices set forth below (expressed as
percentages of the principal amount of Securities so redeemed), plus, in each
case, accrued and unpaid interest to the date of redemption.

 

If redeemed after July 2,

--------------------------------------------------------------------------------

 

Percentage

--------------------------------------------------------------------------------

2004

  104%

2005

  103%

 

A-3



--------------------------------------------------------------------------------

2006

  102%

2007

  101%

2008 and thereafter

  100%

 

5.   Notice of Optional Redemption.

 

Notice of redemption will be sent, by first class mail, postage prepaid, at
least 15 days but not more than 30 days before the Redemption Date to each
Holder of Securities to be redeemed at such Holder’s registered address.

 

Except as set forth in the Note Agreement, unless the Company defaults in the
payment of such Redemption Price plus accrued and unpaid interest, if any, the
Securities called for redemption will cease to bear interest from and after such
Redemption Date and the only right of the Holders of such Securities will be to
receive payment of the Redemption Price plus accrued and unpaid interest, if any
to the Redemption Date.

 

6.   Offers to Purchase.

 

Section 4.13 of the Note Agreement provides that, upon the occurrence of a
Change of Control and subject to further limitations contained therein, the
Company will make an offer to purchase the Securities in accordance with the
procedures set forth in the Note Agreement.

 

7.   Denominations; Transfer; Exchange.

 

The Securities are in registered form, without coupons. A Holder shall register
the transfer of or exchange of Securities in accordance with the Note Agreement.
The Company may require a Holder, among other things, to furnish appropriate
endorsements and transfer documents and to pay certain transfer taxes or similar
governmental charges payable in connection therewith as permitted by the Note
Agreement. The Company need not register the transfer of or exchange of any
Securities or portions thereof (i) during a period beginning at the opening of
business 15 days before the mailing of a notice of redemption of Securities and
ending at the close of business on the day of such mailing and (ii) selected for
redemption, except the unredeemed portion of any Security being redeemed in
part.

 

8.   Persons Deemed Owners.

 

The registered Holder of a Security shall be treated as the owner of it for all
purposes.

 

9.   Amendment; Supplement; Waiver.

 

Subject to certain exceptions, the Note Agreement and the Securities may be
amended or supplemented with the written consent of the Holders of at least 75%
in aggregate principal amount of the Securities then outstanding, and any
existing Default or Event of Default or compliance with any provision may be
waived with the consent of the Holders of a majority in aggregate principal
amount of the Securities then outstanding. Without notice to or consent of any
Holder, the Company may amend or supplement the Note Agreement and the
Securities to, among other things, cure any ambiguity, defect or inconsistency
or make any other change that does not adversely affect the rights of any Holder
of a Security in any material respect.

 

A-4



--------------------------------------------------------------------------------

10.   Restrictive Covenants.

 

The Note Agreement contains certain covenants that, among other things, limit
the ability of the Company and the Subsidiaries to incur additional
Indebtedness, create certain Liens, pay dividends or make certain other
Restricted Payments, consummate certain Asset Sales, enter into certain
transactions with Affiliates and merge or consolidate with any other Person or
sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of the assets of the Company. The limitations are subject to a
number of important qualifications and exceptions.

 

11.   Subordination.

 

The Indebtedness evidenced by the Securities is, to the extent and in the manner
provided in the Note Agreement, subordinated in right of payment to the prior
payment in full in cash of all Senior Debt, and this Security is issued subject
to such provisions. Each Holder of this Security, by accepting the same, agrees
to and shall be bound by such provisions.

 

12.   Defaults and Remedies.

 

If an Event of Default occurs and is continuing, the Holders of at least 25% in
aggregate principal amount of Securities then outstanding may declare the
principal of and accrued interest on all the Securities to be due and payable
immediately in the manner and with the effect provided in the Note Agreement.
Holders of Securities may not enforce the Note Agreement or the Securities
except as provided in the Note Agreement. The Note Agreement permits, subject to
certain limitations therein provided, Holders of a majority in aggregate
principal amount of the Securities then outstanding to exercise any power.

 

13.   No Recourse Against Others.

 

No stockholder, director, officer, employee or incorporator, as such, of the
Company shall have any liability for any obligation of the Company under the
Securities or the Note Agreement or for any claim based on, in respect of or by
reason of, such Obligations or their creation. Each Holder of a Security by
accepting a Security waives and releases all such liability. The waiver and
release are part of the consideration for the issuance of the Securities.

 

14.   Guarantees.

 

This Security will be entitled to the benefits of certain Guarantees made for
the benefit of the Holders. Reference is hereby made to the Note Agreement for a
statement of the respective rights, limitations of rights, duties and
Obligations thereunder of the Guarantors and the Holders.

 

15.   Abbreviations and Defined Terms.

 

Customary abbreviations may be used in the name of a Holder of a Security or an
assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by the
entireties), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to Minors
Act).

 

A-5



--------------------------------------------------------------------------------

16.   Note Agreement.

 

The Company will furnish to any Holder of a Security upon written request and
without charge a copy of the Note Agreement. Requests may be made to: Casual
Male Retail Group, Inc., 555 Turnpike Street, Canton, Massachusetts 02021, Attn:
Chief Financial Officer.

 

17.   Governing Laws.

 

This Security and the Note Agreement shall be governed by and construed in
accordance with the laws of the State of New York, as applied to contracts made
and performed within the State of New York, without regard to principles of
conflict of laws. Each of the parties hereto agrees to submit to the
jurisdiction of the courts of the State of New York in any action or proceeding
arising out of or relating to this Security.

 

A-6



--------------------------------------------------------------------------------

ASSIGNMENT FORM

 

I or we assign and transfer this Security to:

                                                                               
                                        
                                        
                                                

                                                                               
                                        
                                        
                                                

(Print or type name, address and zip code of assignee or transferee)

(Insert Social Security or other identifying number of assignee or transferee)

and irrevocably appoint                                         
                                        
                                        
                                             ,

agent to transfer this Security on the books of the Company.

The agent may substitute another to act for him.

Dated:_________________________________

Signed:_________________________________

(Sign exactly as name appears on the other side of this Security)

Signature Guarantee:__________________________________________

Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor program reasonably acceptable to the Company)

 

A-7



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

 

If you want to elect to have this Security purchased by the Company pursuant to
Section      of the Note Agreement, check the box:

 

If you want to elect to have only part of this Security purchased by the Company
pursuant to      of the Note Agreement, state the amount: $            

 

Dated:                                                                     

 

Signed:                                                                   

(Sign exactly as name appears on the other side of this Security)

 

Signature Guarantee:                                      
                                                       

Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor program reasonably acceptable to the Company)

 

A-8



--------------------------------------------------------------------------------

EXHIBIT B

 

GUARANTEE

 

For value received, the undersigned hereby unconditionally, absolutely and
irrevocably guarantees, as principal obligor and not only as a surety, to the
Holder of this Security the cash payments in United States dollars of principal
of, premium, if any, and interest on this Security in the amounts and at the
times when due and interest on the overdue principal, premium, if any, and
interest, if any, of this Security, if lawful, and the payment or performance of
all other Obligations of the Company under the Note Agreement (as defined below)
or the Security, to the Holder of this Security, all in accordance with and
subject to the terms and limitations of this Security, Article Nine and Article
Ten of the Note Agreement and this Guarantee. This Guarantee will become
effective in accordance with Article Nine of the Note Agreement and its terms
shall be evidenced therein. The validity and enforceability of this Guarantee
shall not be affected by the fact that it is not affixed to any particular
Security. Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Note Agreement dated as of July 2, 2003, among Casual
Male Retail Group, Inc., a Delaware corporation, as issuer (the “Company”), each
of the Guarantors referred to therein and the Initial Purchasers (as amended or
supplemented, the “Note Agreement”).

 

The obligations of the undersigned to the Holders of Securities pursuant to this
Guarantee and the Note Agreement are expressly set forth in Articles Nine and
Ten of the Note Agreement and are expressly subordinated in right of payment to
the prior payment in full of all Guarantor Senior Debt of the Guarantor issuing
this Guarantee, to the extent and in the manner provided in Article Ten of the
Note Agreement and reference is hereby made to the Note Agreement for the
precise terms of the Guarantee and all of the other provisions of the Note
Agreement to which this Guarantee relates.

 

This Guarantee is not senior in right of payment to any of the guarantees given
by any of the Guarantors (as defined in the 2002 Note Agreement) under the 2002
Note Agreement.

 

THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICT OF
LAWS. Each Guarantor hereby agrees to submit to the jurisdiction of the courts
of the State of New York in any action or proceeding arising out of or relating
to this Guarantee.

 

This Guarantee is subject to release upon the terms set forth in the Note
Agreement.

 

B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused its Guarantee to be duly executed.

 

Date:                    

 

[NAME OF GUARANTOR], as Guarantor

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

B-2